                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT COLORADO



Civil Action No.:

ANNA BARBER, Derivatively on Behalf of FARMLAND PARTNERS INC.,

       Plaintiff,
v.

PAUL A. PITTMAN,
LUCA FABBRI,
CHRIS A. DOWNEY,
JAY B. BARTELS,
JOSEPH W. GLAUBER,
JOHN A. GOOD,
ROBERT L. COWAN,
DARELL D. SARFF,
JOHN C. CONRAD,
THOMAS S.T. GIMBEL,
D. DIXON BOARDMAN,

       Defendants,

       -and-

FARMLAND PARTNERS INC.,

       Nominal Defendant.


    VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT FOR BREACH OF
FIDUCIARY DUTY, VIOLATION OF SECURITIES LAW, INSIDER SELLING,WASTE
   OF CORPORATE ASSETS, AND UNJUST ENRICHMENT AND JURY TRIAL
                             DEMAND



       Plaintiff Anna Barber (“Plaintiff’), by and through her counsel, derivatively on behalf of

Nominal Defendant Farmland Partners Inc. (“Farmland Partners,” “FPI,” or the “Company”),
submits this Verified Stockholder Derivative Complaint against the Individual Defendants

(defined herein) and alleges the following upon information and belief, except as to those

allegations concerning Plaintiff, which are alleged upon personal knowledge.             Plaintiff’s

information and belief is based upon, among other things, her counsels’ investigation, which

included, inter alia, review and analysis of: (i) regulatory filings made by Farmland Partners

with the U.S. Securities and Exchange Commission (“SEC”); (ii) press releases issued and

disseminated by Farmland Partners; (iii) a purported consolidated securities case pending in the

United States District Court for the District of Colorado against Farmland Partners and

defendants Paul A. Pittman (“Pittman”) and Luca Fabbri (“Fabbri”) for alleged violations of

federal securities laws, captioned The Turner Agency Inc. et al., v. Farmland Partners, Inc., et

al., Case No. 1:18-cv-02104-DME-NYW (the “Securities Class Action” or “Securities Action”)

alleging violations of the anti-fraud provisions of the federal securities laws based on the alleged

issuance of false and misleading statements of material fact, and the alleged omission to state

material facts necessary to make other statements made not misleading, from November 12,

2015 through July 10, 2018 (the “Relevant Period”) that failed to disclose to FPI investors that

the Company was loaning money to related parties in violation of Generally Accepted

Accounting Principles (“GAAP”) and Financial Accounting Standards Board (“FASB”)

Accounting Standards;     and (iv) other publicly available information, including media and

analyst reports, concerning Farmland Partners.




                                                 2
                       NATURE AND SUMMARY OF THE ACTION

       1.     This is a stockholder derivative action asserting claims for violation of securities

law, breach of fiduciary duty, waste of corporate assets, insider selling, and unjust enrichment,

against certain officers and members of the Company’s Board of Directors (the “Board”).

       2.     Farmland Partners is a real estate investment trust (“REIT”) that owns, acquires,

and finances farmland in North America. According to its filings with the SEC, FPI is the largest

public farmland REIT in the country, with a portfolio consisting of approximately 166,000 acres

spanning across seventeen states.

       3.     Through a new loan program started by FPI on August 20, 2015 (the “Loan

Program”), which the Individual Defendants touted as being synergistic to the Company’s core

business of renting farmland, FPI repeatedly loaned money to, among potentially other related

parties, Jesse Hough (“Hough”) and Ryan Niebur (“Niebur”). Hough was, inter alia, FPI’s co-

founder, a key FPI consultant, a long-time business associate of FPI’s Chief Executive Officer

(“CEO”) Pittman, and a co-worker of Pittman and FPI’s Chief Financial Officer (“CFO”) Fabbri.

Similarly, Niebur was an FPI manager and long-time co-worker of Pittman and Fabbri.

       4.     The ties between Pittman and Hough run deep. Pittman and Hough are long-time

business associates who have conducted extensive business together – both in FPI and outside of

it – since at least 2011. Since 2013, Pittman and Hough have almost continuously been directors

and officers of Pine Ridge Holdings (“Pine Ridge”). They have also worked together in

American Agriculture Corporation, along with Fabbri, who served as that company’s Senior

Vice President. Moreover, in January 2012, Pittman and Hough formed Pittman-Hough Farms,

LLC (“Pittman Hough”) as a merger of their personal farmland holdings. Pittman and Hough (as




                                               3
well as certain members of Hough’s family) owned 100% of Pittman Hough. In 2014, Pittman

and Hough spun off the majority of their Pittman Hough land holdings and co-founded the

Company.

       5.      The Individual Defendants did not disclose the identity of the borrowers in the

Loan Program to FPI investors, nor did they disclose that Hough and Niebur were the actual

recipients of the majority of the loans and, in fact, accounted for 70% of all of the monies loaned

in the Loan Program. Rather, the Individual Defendants misrepresented to investors that FPI

conducted the same meaningful due diligence for the purported “third-party” borrowers in the

Loan Program as it did for the Company’s farm acquisition business. As a result of the

foregoing, FPI investors were unaware about the true nature and risk of the Loan Program during

the Relevant Period.

       6.      Unfortunately, the loans given to Hough and Niebur were risky and certain of

them ran into trouble. Several of these loans were either renegotiated, defaulted, wrapped into

new loans, or the borrower (Niebur) went bankrupt. In some cases, FPI acquired the property

when a loan defaulted and then entered into a lease with the same related party who had

defaulted on the loan. None of this, however, was disclosed to FPI investors.

       7.      The related party loans to Hough and Niebur were required to be disclosed

pursuant to GAAP. GAAP requires companies to disclose the details of related party transactions

because such transactions are oftentimes not negotiated at arm’s-length and therefore pose a

unique risk to a company. The Individual Defendants were well aware of their duties to disclose

related party transactions because FPI included other related party disclosures in its public




                                                4
filings. However, upon information and belief, these loans may not have been disclosed to

conceal that the Loan Program was designed, at least in part, to benefit related parties.

       8.      Between August 2017 and April 2018, around the same time that FPI made a

$5.25 million loan to Hough, which more than doubled the monies loaned in the Loan Program

from $4 million to $9.25 million, four of FPI’s directors and its President resigned. In March

2018, FPI also inexplicably switched auditors. This spate of resignations and change in auditors

–so close to FPI’s January 2018 $5.25 million loan to Hough – suggests that FPI directors and its

auditor were uncomfortable with FPI’s undisclosed related party dealings.

       9.      Additionally, as a result of the false and misleading statements described above,

the market price of the Company’s securities was artificially inflated during the Relevant Period.

During the Relevant Period, the Individual Defendants caused the Company to perform common

stock buybacks, whereby the Company repurchased its outstanding common stock at prices that

were artificially inflated due to the false and misleading statements.

       10.     Furthermore, defendants Jay B. Bartels (“Bartels”) and D. Dixon Boardman

(“Boardman”) (collectively, the “Insider Selling Defendants”) breached their fiduciary duties of

loyalty and good faith by selling shares of Company stock while in possession of material

adverse non-public information.

       11.     On July 11, 2018, the truth of the related party loans was revealed by a Seeking

Alpha report. The Seeking Alpha report, which contained documentary evidence, revealed to FPI

investors for the first time that the majority of the loans in the Loan Program were, in fact, made

to related parties Hough and Niebur:

       Farmland Partners: Loans To Related-Party Tenants Introduce Significant
       Risk Of Insolvency - Shares Uninvestible



                                                 5
       FPI…has neglected to disclose that over 70% of its loans (in dollars) have been
       made to Ryan Niebur and Jesse Hough (both FPI tenants and members of FPI’s
       management team). Ryan Niebur is a now-bankrupt tenant (not disclosed),…Jesse
       Hough is Paul Pittman’s long-time business partner, the co-founder of FPI and an
       FPI consultant.

       12.     The Seeking Alpha report further revealed that numerous loans in the Loan

Program had defaulted, been renegotiated, were wrapped into new loans, or were threatened by

bankruptcy (in the case of Niebur) – further demonstrating that there were serious problems in

FPI’s screening process for loans in the Loan Program despite the Company’s public

representations concerning its rigorous due diligence.

       13.     The Seeking Alpha Report also stated that, as a result of the foregoing, “[w]e

believe FPI is artificially increasing revenues by making loans to related-party tenants who

round-trip the cash back to FPI as rent; 310% of 2017 earnings could be made-up.”

       Lastly, the Seeking Alpha Report stated that “we think FPI will not only be forced to cut
       its dividend but also faces a significant risk of insolvency.” One month later, on August
       8, 2018, this came into fruition as FPI did, in fact, cut its quarterly dividend – by more
       than half – to 5 cents a share compared with its most recent dividend of 12.75 cents.

       14.     As a result of the foregoing false and misleading statements, the Company,

Pittman, and Fabbri are named as defendants in the Securities Action. On June 18, 2019, the

Securities Action survived a motion to dismiss filed by the defendants, with Judge David M.

Ebel (“Judge Ebel”) finding:

       Here, the plaintiffs’ allegations describe with adequate specificity the two
       misleading statements Farmland allegedly made to the public—first, its
       statements about loaning money to “third parties,” which omitted related party
       disclosures, and, second, its statement about performing due diligence to screen
       potential borrowers equivalent to the due diligence used for potential farm
       acquisitions.



                                                6
                                              ***

       Whether plaintiffs have alleged facts sufficient to state a section 10(b) claim
       based on Farmland’s statements and omissions related to its transactions with
       Niebur and Hough depends on whether plaintiffs have alleged facts sufficient to
       show that those individuals were “related parties” at the relevant times. The
       plaintiffs have done so.

                                              ***

       Because plaintiffs have adequately alleged that Niebur and Hough were related
       parties during the relevant times, plaintiffs have adequately alleged that
       defendants gave misleading information regarding the loans made to Niebur and
       Hough by stating that Farmland loaned money to “third party farmers” without
       disclosing that Niebur and Hough were related parties.


       15.    On August 1, 2019, Plaintiff’s counsel sent a litigation demand (the “Demand”) to

Farmland Partners’ Board demanding that it investigate the wrongdoing outlined above and in

this complaint and bring all appropriate legal action against any offending officer, director, or

other person or entity who is found to have committed or participated in the wrongdoing

described herein. A copy of the Demand is attached hereto and made part hereof as Exhibit A.

       16.    Over a month later, on September 10, 2019, defense counsel responded to the

Demand by asking Plaintiff to provide proof of Plaintiff’s FPI holdings, which Plaintiff promptly

provided on September 16, 2019.

       17.    In what can only be considered a move to protect themselves, the Individual

Defendants have provided no substantive response to Plaintiff’s Demand.

       18.    In light of the Board’s constructive refusal to act, Plaintiff brings this action to

remedy the harm caused by the Individual Defendants’ wrongful actions.




                                               7
                                 JURISDICTION AND VENUE

        19.     Pursuant to 28 U.S.C. §1331 and section 27 of the Exchange Act, this Court has

jurisdiction over the claims asserted herein for violations of Section 10(b) of the Exchange Act

and SEC Rule 10b-5 promulgated thereunder.

        20.     This Court has supplemental jurisdiction over the remaining claims under 28

U.S.C. §1367.

        21.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this

District, or is an individual who has sufficient minimum contacts with this District to render the

exercise of jurisdiction by the district courts permissible under traditional notions of fair play and

substantial justice.

        22.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) one

or more of the defendants either resides in, maintains executive offices in, or is incorporated in

this District; (ii) a substantial portion of the transactions and wrongs complained of herein,

including the defendants’ primary participation in the wrongful acts detailed herein, and aiding

and abetting and conspiracy in violation of their duties owed to Farmland Partners, occurred in

this District; and/or (iii) defendants have received substantial compensation in this District by

doing business here and engaging in numerous activities that had an effect in this District.

                                          THE PARTIES

        23.     Plaintiff has continuously been a Farmland Partners stockholder since February

2016.




                                                  8
        24.     Nominal Defendant Farmland Partners is a Maryland corporation with principal

executive offices located at 4600 South Syracuse Street, Suite 1450, Denver, Colorado. Farmland

Partners is a REIT that manages a portfolio of farmland and land with agricultural development

potential spanning approximately 162,000 acres across seventeen states. Substantially all of the

Company’s assets and operations are held by and conducted through its consolidated

subsidiaries, including Farmland Partners Operating Partnership, L.P. (the “Operating

Partnership”). Farmland Partners is the sole member of the Operating Partnership’s general

partner, and owned 93.2% of the Operating Partnership’s outstanding common units as of March

15, 2019. As of March 8, 2019, Farmland Partners had thirteen employees.

        25.     Defendant Pittman is Farmland Partners’ President and CEO, and has been since

May 2018, and April 2014, respectively. Defendant Pittman is also a Farmland Partners’ director

and has been since April 2014. Defendant Pittman was also Farmland Partners’ President from

April 2014 to February 2017. Farmland Partners paid defendant Pittman the following

compensation as an executive:

                                                             All Other
 Year          Salary      Bonus        Stock Awards        Compensation           Total
 2018         $477,000       -            $599,997           $23,468            $1,100,465
 2017         $477,000       -            $648,852           $62,694            $1,188,546
 2016         $477,000    $500,000        $648,852           $50,357            $1,676,209
 2015         $432,083    $300,000        $650,000           $42,755            $1,424,838


        26.     Defendant Fabbri is Farmland Partners’ CFO and Treasurer and has been since

April 2014. Defendant Fabbri was also Farmland Partners’ Secretary from April 2014 to at least

November 2016. Farmland Partners paid defendant Fabbri the following compensation as an

executive:


                                               9
    27.




                                                   Stock             All Other
          Year        Salary       Bonus          Awards            Compensation           Total
          2018       $275,000     $122,472       $249,999             $5,713             $653,184
          2017       $275,000         -          $149,733            $14,616             $439,349
          2016       $275,000     $250,000       $149,733            $20,678             $695,411
          2015       $251,667     $100,000       $260,000            $17,946             $629,613


           27.       Defendant Chris A. Downey (“Downey”) is Farmland Partners’ Lead Independent

Director and has been since at least April 2016. He has been a director since April 2014.

Defendant Downey is also the Chairman of Farmland Partners’ Audit Committee and has been

since at least March 2015.

           28.       Defendant Bartels is a Farmland Partners director and has been since April 2014.

Defendant Bartels is also a member of Farmland Partners’ Audit Committee and has been since at

least March 2015. During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Bartels made the following sales of Company stock:

                 Name           Price        Amount            Value          Date
                 Bartels        $8.11          250           $2,027.50     5/18/2018
                 Bartels        $7.92         1,708         $13,527.36     5/16/2018
                 Bartels        $7.93         1,292         $10,245.56     5/16/2018
                 Bartels        $7.92          200             $1,584      5/16/2018
                 Bartels        $8.24          500             $4,120      3/27/2018
                 Bartels        $8.23         2,500           $20,575      3/26/2018
                 Bartels        $8.31         1,500           $12,465       3/9/2018
                 Total                                                     $64,544.42


           29.       Defendant Joseph W. Glauber (“Glauber”) is a Farmland Partners director and has

been since February 2015. Defendant Glauber is also a member of Farmland Partners’ Audit

Committee and has been since at least April 2016. 34.



                                                    10
        30.    Defendant John A. Good (“Good”) is a Farmland Partners director and has been

since January 2018.

        31.    Defendant Robert L. Cowan (“Cowan”) was Farmland Partners’ President from

February 2017 to May 2018. Farmland Partners paid defendant Cowan the following

compensation as an executive:

                                                       All Other
               Year      Salary         Bonus        Compensation        Total
               2017     $300,000       $165,000           $33,523       $498,523

        32.    Defendant Darell D. Sarff (“Sarff’) was a Farmland Partners director from April

2014 to January 2018.

        33.    Defendant John C. Conrad (“Conrad”) was a Farmland Partners director from

March 2016 to August 2017.

        34.    Defendant Thomas S.T. Gimbel (“Gimbel”) was a Farmland Partners director

from February 2017 to May 2018.

        35.    Defendant Boardman was a Farmland Partners director from February 2017 to

December 2017. During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Boardman made the following sales of Company stock:

          Name            Price        Amount          Value            Date
         Boardman         $9.86         20,000        $197,200       6/1/2017
         Boardman         $9.84         65,422      $643,752.48      5/30/2017
         Boardman         $9.96          1,483       $14,770.68      5/16/2017
         Boardman        $11.35         21,272      $241,437.20      3/1/2017
           Total                                                   $1,097,160.36




                                              11
       36.     Collectively, the defendants identified in ¶¶25-35 are referred to herein as the

“Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       37.     By reason of their positions as officers and/or directors of the Company and

because of their ability to control the business and corporate affairs of the Company, the

Individual Defendants owed the Company and its stockholders the fiduciary obligations of good

faith, loyalty, and candor and were and are required to use their utmost ability to control and

manage the Company in a fair, just, honest, and equitable manner. The Individual Defendants

were and are required to act in furtherance of the best interests of the Company and its

stockholders so as to benefit all stockholders equally and not in furtherance of their personal

interest or benefit. Each director and officer of the Company owes to the Company and its

stockholders the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and the highest

obligations of fair dealing.

       38.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly,

exercise control over the wrongful acts complained of herein.

       39.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of Farmland

Partners were required to, among other things:




                                                 12
             a. ensure that the Company complied with its legal obligations and requirements,

                including acting only within the scope of its legal authority and disseminating

                truthful and accurate statements to the SEC and the investing public;

             b. conduct the affairs of the Company in a lawful, efficient, business-like manner so

                as to make it possible to provide the highest quality performance of its business,

                to avoid wasting the Company’s assets, and to maximize the value of the

                Company’s stock;

             c. properly and accurately guide investors and analysts as to the true financial

                condition of the Company at any given time, including making accurate

                statements about the Company’s financial results and prospects, and ensuring that

                the Company maintained an adequate system of financial controls such that the

                Company’s financial reporting would be true and accurate at all times;

             d. remain informed as to how the Company conducted its operations, and, upon

                receipt of notice or information of imprudent or unsound conditions or practices,

                make reasonable inquiry in connection therewith, and take steps to correct such

                conditions or practices and make such disclosures as necessary to comply with

                federal and state securities laws; and

             e. ensure that the Company was operated in a diligent, honest, and prudent manner

                in compliance with all applicable federal, state, and local laws, rules, and

                regulations.

       40.      Each Individual Defendant, as a director and/or officer, owed to the Company and

its stockholders the fiduciary duties of loyalty, good faith and candor in the management and




                                                 13
administration of the affairs of the Company, as well as in the use and preservation of its

property and assets. The conduct of the Individual Defendants complained of herein involves a

knowing and culpable violation of their obligations as directors and officers of the Company, the

absence of good faith on their part, and a conscious disregard for their duties to the Company and

its stockholders that Individual Defendants were aware or should have been aware posed a risk

of serious injury to the Company.

       41.     In addition, the Company has adopted a Code of Business Conduct and Ethics

(the “Code”) that applies to all employees, including officers and members of the Board. The

Code states that it “is designed to promote,” among other things, “honest and ethical conduct,

including the ethical handling of actual or apparent conflicts of interest between personal and

professional relationships.” As to these conflicts of interest, the Code states:


               Conflicts of Interest

               A conflict of interest arises any time the personal interests of Company
               Personnel interfere with his, her or their ability to act in the best interests
               of the Company. All Company Personnel must discharge their
               responsibilities on the basis of what is in the best interest of the Company
               independent of personal considerations or relationships.


               Company Personnel must disclose any potential conflicts of interest to the
               Chief Financial Officer or such officer’s designees, who can advise the
               employee as to whether or not the Company believes a conflict of interest
               exists. Conflicts of interest may not always be clearcut, so Company
               Personnel are encouraged to bring questions about particular situations to
               the Chief Financial Officer or such officer’s designees. Company
               Personnel should also disclose potential conflicts of interest involving the
               employee’s spouse, siblings, parents, in-laws, children, life partner and
               members of the employee’s household.

               Conflicts of interest involving any member of the Board of Directors shall
               be addressed (i) by the Board of Directors or applicable committee thereof



                                                  14
               in accordance with policies and procedures followed by the Board of
               Directors from time to time, and (ii) in a manner that is consistent with the
               discharge by the members of the Board of Directors of their fiduciary
               duties’

         42.   Farmland Partners has also adopted a “Code of Ethics for Chief Executive Officer

and Senior Financial Officers,” as of September 18, 2015 (the “Code of Ethics”). The Code of

Ethics states that “[t]he Chief Executive Officer and Senior Financial Officers will exhibit and

promote the highest standards of honest and ethical conduct.” The Code of Ethics states that they

shall:

               •   Conduct Company business in an ethical, moral and legal manner.

               •   Encourage and reward professional integrity in all aspects of the
                   organization, including by eliminating inhibitions and barriers to
                   responsible behavior, such as coercion, fear of reprisal or alienation.

               •   Seek to avoid, eliminate and/or prevent the appearance or occurrence
                   of conflicts of interest between what is in the best interest of the
                   Company and what could result in material personal gain for a
                   member of the organization, including the Chief Executive Officer and
                   Senior Financial Officers.

               •   Work together and with others in the Company in order to provide a
                   mechanism for members of the organization to inform senior
                   management of deviations in practice from policies and procedures
                   governing honest and ethical behavior.

               •   Demonstrate their personal support for honest and ethical conduct
                   through periodic communication throughout the organization
                   regarding the importance of such conduct to the Company.

         43.   The Code of Ethics also has a specific provision for records and reports, which

states that they will “manage the Company’s transaction and reporting system and procedures,

records and public disclosures” such that transactions are “properly authorized” and accurately

recorded in accordance with GAAP.



                                                15
       44.     The Code of Ethics also states they shall “establish and maintain mechanisms to”

among other things: (i) monitor and promote compliance with applicable laws; (ii) “[i]dentify,

report ... and correct in a swift and certain manner, any detected deviations from applicable

[laws], or [the] Code of Ethics”; and (iii) hold individuals accountable for deviations from

applicable laws or the Code of Ethics.

       45.     Additionally, under the Audit Committee Charter defendants Downey, Bartels,

and Glauber as Audit Committee members during the Relevant Period (the “Audit Committee

Defendants”) owed specific duties to Farmland Partners to assist the Board in overseeing the

Company’s internal audit function, integrity of its financial statements, and system of internal

controls. Assisting the Board’s oversight over those internal controls extends to, “assur[ing] that

there is in place an effective system of internal controls reasonably designed to ... [s]afeguard the

assets and income of the Company” and “[m]aintain compliance with the Company’s ethical

standards, policies, plans and procedures, and with laws and regulations.” Moreover, the Audit

Committee’s Charter provides the Audit Committee is responsible for reviewing all related-party

transactions. In addition, the Audit Committee Charter provides:

               The Committee shall also review the policies and procedures adopted by
               the Company to fulfill its responsibilities regarding the fair and accurate
               presentation of financial statements in accordance with U.S. generally
               accepted accounting principles (“GAAP”), the New York Stock Exchange
               (the “NYSE”), and the applicable rules and regulations of the Securities
               and Exchange Commission (the “SEC”).

       46.     Furthermore, the Company’s latest DEF 14A filed with the SEC on March 21,

2019 (the “2019 Proxy”), and issued by the Board, which included defendants Bartels, Downey,

Glauber, Good and Pittman, stated:




                                                 16
          Role of the Board in Risk Oversight

          One of the key functions of the Board is informed oversight of our risk
          management process. The Board administers this oversight function directly, with
          support from its three standing committees—the Audit Committee, the
          Nominating and Corporate Governance Committee and the Compensation
          Committee—each of which addresses risks specific to their respective areas of
          oversight. In particular, our Audit Committee has the responsibility to consider
          and discuss our major financial risk exposures and the steps our management has
          taken to monitor and control these exposures, including guidelines and policies to
          govern the process by which risk assessment and management is undertaken. The
          Audit Committee also monitors compliance with legal and regulatory
          requirements, in addition to oversight of the performance of our internal audit
          function. Our Nominating and Corporate Governance Committee monitors the
          effectiveness of our corporate governance guidelines, including whether they are
          successful in preventing illegal or improper liability-creating conduct. Our
          Compensation Committee assesses and monitors whether any of our
          compensation policies and programs has the potential to encourage excessive risk-
          taking.

          47.    The Individual Defendants failed to maintain the standards laid out by both the

law and the Company, resulting in the following breaches of fiduciary duty and other violations

of law.

                                SUBSTANTIVE ALLEGATIONS

COMPANY BACKGROUND

          48.    FPI is purportedly an internally managed, publicly traded (NYSE: FPI) real estate

company that owns and seeks to acquire high-quality farmland throughout North America.

          49.    Farmland Partners is based in Denver, Colorado. Its common stock trades on the

NYSE under the ticker symbol “FPI”, and its Series B preferred stock trades on the NYSE under

the ticker symbol “FPI.B”.

          50.    As of March 13, 2019, Farmland Partners owned or had under contract over

162,000 acres located in Alabama, Arkansas, California, Colorado, Florida, Georgia, Illinois,




                                                 17
Kansas, Louisiana, Michigan, Mississippi, Nebraska, North Carolina, South Carolina, South

Dakota, Texas, and Virginia. This land is currently being farmed by over 125 tenants who grow

more than 30 major commercial crops.

       51.     On August 27, 2015, the Company announced the launch of the FPI Loan

Program, an agricultural lending product aimed at farmers, as a complement to the Company's

current business of acquiring and owning farmland and leasing it to farmers. Under the FPI Loan

Program, the Company would originate loans secured by farm real estate, with most loans

expected to be in principal amounts ranging from $500,000 to $5.0 million at fixed interest rates

and maturities of up to two years.

       52.     Unbeknownst to shareholders, the Individual Defendants used the FPI Loan

Program to line the pockets of their friends instead of farmers in need.

FARMLAND PARTNERS WAS REQUIRED TO DISCLOSE RELATED-PARTY TRANSACTIONS

       53.     A related-party transaction is a deal or arrangement between two parties who are

joined by a preexisting business relationship or common interest.

       54.     GAAP requires corporations to include disclosures and descriptions of “related

party transactions,” including the nature of the relationship of the parties. Accounting Standards

Codification 850-10-50 (“ASC 850”). GAAP, and specifically FASB Accounting Standards

Codification 850-10-20 (“ASC 850”), defines a related parties as those “with which the entity

may deal if one party controls or can significantly influence the management or operating

policies of the other to an extent that one of the transacting parties might be prevented from fully

pursuing its own separate interests.” ASC 850-10-20.




                                                18
       55.     Additionally, the SEC requires that publicly traded companies disclose all

transactions with related parties—such as executives, associates, and family members—in their

quarterly reports and annual reports.

HOUGH IS CONSIDERED A RELATED PARTY UNDER GOVERNING LAW

       56.     Hough is defendant Pittman’s long-time business partner, who, in addition to

cofounding Farmland Partners, also played a significant role in the Company’s management. In

2012, Hough and defendant Pittman merged their personal farmland holdings to form Pittman

Hough Farms LLC (“Pittman Hough Farms”).

       57.     Defendant Pittman owned a 75% interest in Pittman Hough Farms while Hough

and his family members owned the remaining 25%. In 2014, defendant Pittman and Hough spun

the majority of their holdings in Pittman Hough Farms into Farmland Partners, which held its

initial public offering (“IPO”) in the same year.

       58.     On April 11, 2014, Farmland Partners held its IPO of 3.8 million shares at $13 per

share. The Company had only two employees at the time of the IPO with Hough acting as a

consultant to the Company.

       59.     The Company has always represented that Hough is invaluable to FPI. In that

vein, FPI stated in its April 2014 IPO prospectus (the “IPO Prospectus”) that as a consultant

Hough would advise FPI on “business strategies and related matters, including asset

underwriting, asset acquisitions and accounting matters”

       60.     At the time of the IPO, Farmland Partners’ business was strictly renting farmland

to farmers. More often than not, however, this landlord-tenant relationship included Hough.




                                                    19
       61.     Farmland Partners’ IPO Prospectus provides that all of the Company’s farms

(except two) were rented to and operated by entities in which Hough held an interest, including

Astoria Farms and Hough Farms. Astoria Farms was a partnership in which Pittman Hough

Farms held a 33% partnership interest, Hough owned a 4.3% indirect interest, and limited

partnerships in which defendant Pittman was the general partner owned the remaining interest.

As for Hough Farms (a different entity than Pittman Hough Farms), defendant Pittman and

Hough each held indirect partnership interests of 18.75% and 28.3%, respectively.

       62.     Farmland Partners’ IPO Prospectus even recognizes Astoria Farms and Hough

Farms as related parties. The IPO Prospectus explained that Hough Farms was related because

Hough held an interest in the entity and would provide consultancy services to the Company.

Specifically, the IPO Prospectus stated:

               Our principal source of revenue will be rent from tenants that conduct
               farming operations on our farmland. Upon completion of this offering,
               substantially all of the farmland in our initial portfolio will be leased to
               either Astoria Farms, which is controlled by Paul A. Pittman, our
               Executive Chairman, President and Chief Executive Officer, or Hough
               Farms, in which Mr. Pittman and Jesse J. Hough, who will provide
               consulting services to us, have an interest. See “Our Business and
               Properties-Description of Tenants.” We refer to Astoria Farms and Hough
               Farms as our “related tenants” in this prospectus.

(Emphasis added).

       63.     Further cementing Hough’s related party status, Farmland Partners’ IPO

Prospectus treated Hough like a part of management, laying out his experience, expertise, and

ownership. Specifically, the IPO Prospectus stated:

               Mr. Pittman, our Executive Chairman, President and Chief Executive
               Officer, and Luca Fabbri, our Chief Financial Officer, comprise our
               management team. In addition, effective upon completion of this offering,
               we will enter into a consulting agreement with Jesse J. Hough, or the



                                               20
               Consulting Agreement, pursuant to which Mr. Hough will advise us
               with respect to business strategies and related matters, including asset
               underwriting, asset acquisitions and accounting matters, as well as other
               matters reasonably requested by us during the term of the Consulting
               Agreement. See “Management-Consulting Agreement.” Mr. Hough was
               previously a partner of Kennedy and Coe, a top 100 accounting firm that
               focuses on agribusiness accounting, and has worked with Mr. Pittman
               since late 2011, when Messrs. Pittman and Hough agreed to merge their
               respective farmland and farming operations holdings. See “Our Business
               and Properties-Our Real Estate Experience.” Messrs. Pittman, Fabbri and
               Hough have more than ten, three and ten years of experience, respectively,
               as owners of agricultural real estate and operators of farming businesses
               and collectively have consummated over 70 transactions to acquire and
               consolidate various farmland parcels. As a result, we believe Messrs.
               Pittman, Fabbri and Hough have a deeper understanding of agribusiness
               fundamentals and greater insight into factors affecting the value of
               farmland than many of our competitors. Upon completion of this offering
               and the formation transactions, Mr. Pittman and Mr. Hough will own
               approximately 26.3% and 5.2%, respectively, of the fully diluted equity
               interests in our company, which we believe aligns their interests with
               those of our stockholders.

(Emphasis added).

       64.     Moreover, Farmland Partners considered Hough so important that the IPO

Prospectus warned that losing him could have a material adverse effect on the Company’s

business.

       65.     Finally, FPI basically admitted Hough was a related party, stating it was

“dependent” on Hough and acknowledged that his consultancy agreement was not negotiated at

arm’s-length. Specifically, the IPO Prospectus stated:

               The loss of key management personnel, particularly Paul A. Pittman
               and Luca Fabbri, or the loss of Jesse J, Hough, our consultant, could
               have a material adverse effect on our ability to implement our business
               strategy and to achieve our investment objectives.

               Our future success depends to a significant extent on the continued service
               and coordination of our senior management team, particularly Paul A.
               Pittman, our Executive Chairman, President and Chief Executive Officer,



                                               21
               and Luca Fabbri, our Chief Financial Officer. We can provide no
               assurances that any of our key personnel will continue their employment
               with us. The loss of services of any of our executive officers could have a
               material adverse effect on our ability to implement our business strategy
               and to achieve our investment objectives.

               In addition, the success of the farm operator that will rent substantially all
               of our properties upon completion of this offering depends to a significant
               extent on the continued service of Jesse J. Hough, who manages the
               farming operations of our related tenants that will lease substantially all of
               the farms in our initial portfolio. The loss of services from Mr. Hough
               under the Consulting Agreement or his departure from or diminishment
               of his activities at our related tenants could have a material adverse
               effect on our business.
                                                   ***

               The FP Land Merger Agreement, the Shared Services Agreement, the
               Consulting Agreement and certain other agreements entered into in
               connection with the formation transactions were not negotiated on an
               arm’s-length basis, and we may pursue less vigorous enforcement of terms
               of those agreements because of conflicts of interest and our dependence on
               Messrs. Pittman, Fabbri and Hough.

(Emphasis added).

       66.     Hough went on to serve as a consultant for Farmland Partners for approximately

four years, until April 2018.

       67.     In addition to holding and sharing business interests in the entities described

above (i.e., Pittman Hough Farms, Astoria Farms, and Hough Farms), Hough and defendant

Pittman were served as officers and directors at Wyoming entity, Pine Ridge, that is connected to

the FPI Loan Program. Hough and defendant Pittman are named as officers and directors in each

of Pine Ridge’s annual reports since 2013 except defendant Pittman does not appear as an officer

and director of Pine Ridge in 2017. But in 2018, Pine Ridge again listed Hough and defendant

Pittman as officers and directors in its application to transact business in Nebraska.




                                                 22
       68.    In fact, Pine Ridge is linked to one of the FPI’s loans to Hough. As described

more fully below, on August 25, 2017, the Company issued a $669,000 loan to Hough. The

$669,000 loan was secured by a property in Nebraska.

       69.    Three months earlier, on May 25, 2017, Hough Farms and Pine Ridge were listed

as co-borrowers on a deed of trust for a loan from a bank. The bank loan was secured by the

same Nebraska property that secured Farmland Partners’ $669,000 loan to Hough.

       70.    On October 2, 2017, the bank re-conveyed the deed of trust, indicating that Hough

Farms and Pine Ridge had paid the May 25, 2017 loan. It seems that Farmland Partners’ August

25, 2017 loan was used by Hough to repay the May 25, 2017 loan on behalf of Hough Farms and

Pine Ridge. It further appears that Farmland Partners issued the $669,000 loan to Hough, despite

the fact that the Nebraska property was already securing another loan for Pine Ridge (for which

defendant Pittman was a fiduciary from 2013 to 2016, as well as in 2018).

       71.    Hough and defendant Pittman also owned 25% and 5% interests, respectively, in

American Agriculture Corporation, a Colorado corporation, until December 31, 2015. In

addition, the Company’s CFO, defendant Fabbri, served alongside Hough and defendant Pittman

as American Agriculture Corporation’s senior vice president.

       72.    Given their inextricably woven business relationship, and the admissions

contained in the IPO Prospectus that Hough was integral to the Company, it is undeniable that

Hough is a related party under ASC 850.

NIEBUR IS ALSO A RELATED PARTY UNDER GOVERNING LAW

       73.    Niebur is a former Company employee and close associate of defendants Pittman

and Fabbri. On its website in 2015, Farmland Partners listed Niebur as part of its management




                                              23
team under the title “Farm Manager (High Plains, Mountains).” The following year, Farmland

Partners named Niebur the Company’s “Director of Acquisitions & Management - High Plains.”

        74.    Farmland Partners continued to hold Niebur out as part of its management team in

a 2017 presentation on the Company’s investor relations website. Specifically, the Company’s

presentation stated:

               Ryan Niebur, Farm Manager (High Plains, Mountains)

               Ryan is a fourth generation farmer from Eastern Colorado. After college,
               Ryan began his career by returning to his roots where he started his own
               family farm and agricultural retail business (Tri-County Ag Inc.).
               Although Ryan has pursued other interests in the agricultural industry, he
               still is involved in the daily operations of his family farm. He attended
               Colorado State University where he received a B.S. in Business
               Marketing.

        75.    In addition, Niebur’s Linkedin profile states that he worked at Farmland Partners

as “Director of Acquisitions I Farm Manager I Realtor” from September 2015 until January

2018.

        76.    Niebur’s status as a related party is further confirmed given that FPI has such few

employees. It is undeniable that Niebur worked closely with FPI’s management team. Due to this

intimate work environment and in light of Niebur’s important role as Director of Acquisitions,

Niebur and the Company’s management had significant influence over one another.

THE INDIVIDUAL DEFENDANTS CAUSE THE COMPANY TO ISSUE                    RISKY   RELATED-PARTY
LOANS TO NIEBUR AND HOUGH THROUGH THE LOAN PROGRAM

        77.    On August 27, 2015, the Company issued a press release announcing the FPI

Loan Program. In the press release, the Individual Defendants described the FPI Loan Program

as “an agricultural lending product aimed at farmers” that would “complement” Farmland

Partners’ business of acquiring and renting farmland. The Individual Defendants went on to



                                               24
explain that the program “addresses a market need created by short term cash flow pressure on

farmers who otherwise maintain solid balance sheets.” The Individual Defendants assured

investors that it would leverage its existing operational infrastructure to perform loan

underwriting quickly to meet borrowers’ funding needs, while adopting conservative loan-to-

value criteria to ensure principal protection.

       78.     Contrary to the Individual Defendants’ claim, however, there was no “market

need created by short term cash flow pressure on farmers,” and instead only a few unrelated

individuals sought loans under the program. The FPI Loan Program’s primary beneficiaries were

Niebur and Hough. In fact, at least five out of the total nine loans under the FPI Loan Program

went to Hough and Niebur, accounting for $9.2 million, or 70%, of the total $15.4 million worth

of loans issued under the FPI Loan Program.

       79.     Although Farmland Partners listed the amounts of each of its nine loans in its

public filings with the SEC, the Individual Defendants omitted the identities of the borrowers,

including the names of Hough and Niebur, thereby concealing the Company’s loans as third-

party transactions. As a result, the Individual Defendants carefully hid that these related-party

loans were not negotiated at arm’s-length and therefore presented increased risks to Farmland

Partners.

THE INDIVIDUAL DEFENDANTS CAUSED THE COMPANY TO ISSUE RISKY UNDISCLOSED LOANS
TO NIEBUR

       80.     Beginning in 2015, the Individual Defendants caused Farmland Partners to enter

into a variety of risky loan transactions with Niebur due to his inability to meet his financial

obligations to the Company.




                                                 25
        81.    On January 26, 2018, Niebur and his wife, Stacie Niebur, filed a bankruptcy

petition under Chapter 12 in the U.S. Bankruptcy Court for the District of Colorado, which lists

Farmland Partners as a creditor. As described below, Niebur’s bankruptcy filings and other

public records, including deeds, detail the unflattering truth about the FPI Loan Program.

        82.    In fact, on May 24, 2018, affiliates of Farmland Partners filed an objection to

Niebur’s proposed bankruptcy plan of reorganization, which sought to assign the Company’s

farmland leases to another entity controlled by Niebur. Farmland Partners objected to the

assignment based in part on the assertion that the debtors, - Niebur, his wife, and Niebur’s

company, - failed to demonstrate their ability to satisfy the payments under the proposed plan.

The objection, filed less than two months prior to the press release on May 24, 2018, shows that

defendants Pittman, Fabbri, Downey, Bartels, Glauber and Good knew Niebur’s loans would not

perform well for the Company.

        83.    Loans to Niebur start on October 30, 2015, wherein Farmland Partners loaned

$980,000 to an undisclosed borrower subsequently revealed to be Niebur. In public filings,

Farmland Partners stated that the $980,000 loan was collateralized by a mortgage on farm real

estate, and that its first year’s interest was due up front. Compounding the fact that they omitted

Niebur’s identity as the borrower and his related party status, the Individual Defendants also

concealed that the loan would be used to pay off an existing mortgage with a bank rather than for

the FPI Loan Program’s claimed purpose of farming operations. Niebur ended up defaulting on

this loan.

        84.    On March 16, 2017, Farmland Partners acquired the property used to collateralize

Niebur’s first loan, Andersons Farm, for $801,800. Andersons Farm’s deed specifically provides




                                                26
that Niebur defaulted on his first loan and was required to pay a remaining balance of $240,000.

Court records from Niebur’s bankruptcy reveal the remaining $240,000 obligation is

collateralized by a property worth only $ 192,000, resulting in a loan-to-value ratio of 125% and

running counter to the Individual Defendants’ claim to investors that the FPI Loan Program’s

loan-to-value ratios would be “conservative” in nature.

       85.     Despite Niebur defaulting on his previous obligation to the Company, the

Individual Defendants, obviously influenced by his ongoing position with the Company,

carelessly proceeded to lend him even more money.

       86.     On May 10, 2017, the Individual Defendants disclosed Niebur’s new loan (but not

his identity), in the Company’s Quarterly Report on Form 10-Q for the period ended March

31,2017 (the “Q1 2017 Form 10-Q”) filed with the SEC. The Q1 2017 Form 10-Q disclosed that

the previous $980,000 loan had been “renegotiated” into a new $2.194 million loan collateralized

by two additional properties in Colorado. In addition to concealing Niebur’s identity, the Q1

2017 Form 10-Q also omitted the fact that the undisclosed borrower had defaulted on Farmland

Partners’ initial loan, resulting in the need for the “renegotiation.”

       87.     Further, Farmland Partners’ new $2.194 million loan to Niebur was, in reality, an

acquisition of all three properties collateralizing Niebur’s loans. On the same day, Farmland

Partners acquired Andersons Farm for $801,800, the Company also acquired two additional

properties from Niebur for $1.392 million. The cumulative acquisition price of these three

properties is $2.194 million, the same amount as Niebur’s second loan.

       88.     Niebur’s bankruptcy records further support the truth that this loan was actually

an acquisition. Niebur lists Farmland Partners as a creditor with respect to the $240,000




                                                  27
obligation, yet the $2.194 million loan is entirely omitted from Niebur’s bankruptcy records. As

further indicated by the bankruptcy records, Niebur and Farmland Partners shared an

understanding that Niebur would never pay back the principal, let alone any interest.

       89.     The Individual Defendants also lent, but did not disclose to investors, an

additional $68,000 to Niebur as a Company tenant. Farmland Partners issued this loan to Niebur

so that he could fulfill his rent obligation on a new lease with the Company. According to

Niebur’s bankruptcy records, he signed a new lease agreement with Farmland Partners on March

15, 2017, which required his first annual rental payment of $61,750, by March 16, 2017.

THE INDIVIDUAL DEFENDANTS CAUSED          THE   COMPANY    TO ISSUES   UNDISCLOSED LOANS     TO
HOUGH THROUGH THE LOAN PROGRAM

       90.     The Individual Defendants also allowed Hough to profit from the Company.

Farmland Partners’ related-party lending continued with at least three loans worth approximately

$6 million to Hough or entities affiliated with Hough.

       91.     First, on July 25, 2017, Farmland Partners loaned $100,000 to Hough through

PHS Holdings LLC (“PHS Holdings”), an entity designated as a related party in the Company’s

IPO Prospectus. The loan was secured by a property in Nebraska, with the deed of trust naming

PHS Holdings as the trustor and with Hough signing as the entity’s manager.

       92.     Then, just one month later, on August 25, 2017, the Company loaned Hough an

additional $669,000 through Hough Farms. Hough signed the deed of trust as Hough Farm’s

general partner.

       93.     Much like the loans to Niebur, the loans to Hough were risky. Hough defaulted on

the $100,000 loan made on July 25, 2017. Farmland Partners acquired the property securing the

loan, but then the Company lent Hough even more money despite his default. The deed from the



                                                28
Nebraska property shows that Hough (via PHS Holdings) conveyed the property to Farmland

Partners on January 12, 2018. As was the case when Niebur defaulted, Farmland Partners simply

acquired the property collateralizing the loan and considered the matter settled. The Company’s

Quarterly Report on Form 10-Q for the period ended March 31, 2018 (the “Q1 2018 Form 10-

Q”) filed with the SEC on May 10, 2018, provides that the loan “was fully settled ... on the

maturity date of January 1, 2018.” However, the Q1 2018 Form 10-Q also lists January 31, 2018,

as the maturity date.

       94.     On January 18, 2018, just six days after Farmland Partners acquired the Nebraska

property due to Hough’s default, the Individual Defendants loaned Hough an additional $5.25

million via Siffring Farms, more than doubling the money under the FPI Loan Program from $4

million to $9.25 million. Hough signed the deed of trust for the loan as Siffring Farms’ president,

even though Siffring Farms is an inactive limited liability company whose president is

supposedly Duane Siffring.

       95.     It appears Hough used the $5.25 million loan, at least in part, to pay off his

outstanding $669,000 obligation to Farmland Partners. According to the Q1 2018 Form 10-Q,

Hough’s $669,000 loan was settled on February 2, 2018, less than one month after Farmland

Partners loaned him the additional $5.25 million.

       96.     Although the Company’s loans to Niebur and Hough allowed the FPI Loan

Program to appear as if it was growing, they produced no real benefit and ultimately were

detrimental to the Company. Through these loans, the Individual Defendants were able to record

notes receivable and provide a false impression of a working loan program. In reality, these loans

were risky and added no value to Farmland Partners. Moreover, they were detrimental to the




                                                29
Company. First, these related-party loans represent a significant lost opportunity cost given the

monies provided to insiders Niebur and Hough could have been used elsewhere, and likely

profitably. In addition, Farmland Partners may never receive repayment from Niebur in light of

his bankruptcy. Further, the Company’s reputation was severely damaged when the Individual

Defendants’ related-party loan scheme was revealed to the public.

THE INDIVIDUAL DEFENDANTS CAUSE THE COMPANY TO FALSE AND MISLEADING
STATEMENTS

       97.     During the Relevant Period, the Individual Defendants made or caused Farmland

Partners to disseminate a series of false and misleading statements concerning the FPI Loan

Program in public filings with the SEC. Specifically, the Individual Defendants repeatedly

claimed Farmland Partners granted loans to “third-party farmers” while issuing undisclosed

loans to at least two related parties. The Individual Defendants also repeatedly emphasized the

due diligence conducted in connection with issuing loans despite knowledge of their failure to

properly vet related-party borrowers. In addition, the Individual Defendants caused or allowed

the Company to misrepresent its compliance with GAAP and the effectiveness of its internal

controls.

       98.     On November 12, 2015, Farmland Partners filed its Quarterly Report on Form 10-

Q for the period ended September 30, 2015 (the “Q3 2015 Form l0-Q”) with the SEC. The Q3

2015 Form 10-Q falsely claimed it was meant for “third-party farmers,” when in actuality it was

being used to lend a majority of its funds to related parties. Further, the Q3 2015 Form 10-Q

mischaracterized the FPI Loan Program as a “complement” to the Company’s core business of

leasing farmland. This was clearly not true as applied to the related party transactions described

herein. In particular, the Company stated:



                                               30
               FPI Loan Program

               In August 2015, the Company announced the launch of the FPI Loan
               Program, an agricultural lending product aimed at farmers, as a
               complement to the Company’s current business of acquiring and owning
               farmland and leasing it to farmers. Under the FPI Loan Program, we
               intend to make loans to third-party farmers (both tenant and nontenant)
               to provide partial financing for working capital requirements and
               operational farming activities, farming infrastructure projects, and for
               other farming and agricultural real estate related purposes.

(Emphasis added).

       99.     Although the Q3 2015 Form 10-Q disclosed related-party transactions, which

included those of Hough and defendant Pittman, the Individual Defendants concealed the

October 2015 loan to Niebur, also a related party. In particular, the Q3 2015 Form 10-Q stated

the following about related-party transactions:

               Note 4-Related Party Transactions

                                                   ***
               As of September 30, 2015, 11% of the acres in the Company’s farm
               portfolio was rented to and operated by Astoria Farms or Hough Farms,
               both of which are related parties. Astoria Farms is a partnership in which
               Pittman Hough Farms LLC (“Pittman Hough Farms”), which is 75%
               owned by Mr. Pittman, has a 33.34% interest. The balance of Astoria
               Farms is held by limited partnerships in which Mr. Pittman is the general
               partner. Hough Farms is a partnership in which Pittman Hough Farms has
               a 25% interest. The aggregate rent recognized by the Company for these
               entities for the three and nine months ended September 30, 2015 was
               $685,005 and $2,035,752, respectively, and was $618,710 and $1,856,129
               for the three and nine months ended September 30, 2014, respectively. As
               of September 30, 2015 and December 31, 2014, the Company had
               accounts receivable from these entities of $380,122 and $182,763,
               respectively.

               For the three and nine months ended September 30, 2014, Pittman Hough
               Farms incurred $0 and $219,597, respectively, in professional fees on
               behalf of the Company. No such amounts were incurred for the three and
               nine months ended September 30, 2015.




                                                  31
               American Agriculture Corporation (“American Agriculture”) is a
               Colorado corporation that is 75% owned by Mr. Pittman and 25% owned
               by Jesse J. Hough, who provides consulting services to the Company. On
               April 16, 2014, the Company entered into a shared services agreement
               with American Agriculture pursuant to which the Company paid
               American Agriculture an annual fee of $175,000 in equal quarterly
               installments in exchange for management and accounting services. The
               agreement was terminated effective as of December 31, 20l4, by mutual
               agreement of both parties.

        100.   Though the Company failed to disclose the October 2015 loan to Niebur as a

related-party transaction in accordance with ASC 850-10-50, the Individual Defendants falsely

represented the Q3 2015 Form 10-Q’s compliance with GAAP. In particular, the Q3 2015 Form

10-Q stated:

               The accompanying combined consolidated financial statements are
               presented on the accrual basis of accounting in accordance with
               accounting principles generally accepted in the United States of America
               (“GAAP”) and include the accounts of the Company and the Operating
               Partnership.

        101.   Further, the Q3 2015 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q3 2015 Form 10-Q contained the signed

certifications of defendants Pittman and Fabbri pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”) attesting to the accuracy of the reported financial information, the disclosure of any

material changes to the Company’s internal control over financial reporting, and the disclosure of

all fraud.

        102.   On March 15, 2016, Farmland Partners filed its Annual Report on Form 10-K for

the year ended December 31, 2015 (the “2015 Form 10-K”) with the SEC, which was signed by




                                               32
defendants Pittman, Fabbri, Downey, Bartels, Glauber, and Sarff. The 2015 Form 10-K again

falsely represented the FPI Loan Program as being designed for third-party farmers. Specifically,

the 2015 Form 10-K stated:

               Under the FPI Loan Program, we intend to make loans to third-party
               farmers (both tenant and non-tenant) to provide partial financing for
               working capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related purposes.

(Emphasis added).

       103.    In addition, the 2015 Form 10-K emphasized the due diligence that Farmland

Partners conducted as a predicate to issuing loans. Specifically, the 2015 Form l0-K conveyed

that Farmland Partners’ potential debtors would be screened rigorously, meaning that loans

would be granted based on “[the borrower’s] willingness and ability to pay competitive ... rates.”

In reality, the Individual Defendants failed to properly screen related party borrowers, as

indicated by several loans being renegotiated, defaulted, wrapped into new loans, or threatened

by the borrower’s eventual bankruptcy. As a result, the FPI Loan Program was not “highly

complementary to and synergistic with [Farmland Partners’] core business of investing in

farmland” as claimed in the 2015 Form 10-K. Instead, the FPI Loan Program was a liability for

the Company. Expressly, the 2015 Form 10-K stated:

               In general, the tenant selection process focuses primarily on candidates’
               experience and reputation based upon background and reference checks
               of potential tenants, as well as their willingness and ability to pay
               competitive rental rates.
                                                   ***
               FPI Loan Program

               We believe that our existing systems and personnel are well suited to
               source, diligence, close and manage loans under the FPI Loan Program at
               little or no additional cost to us. We believe that the business of making



                                               33
               loans secured by mortgages on farmland is highly complementary to,
               and synergistic with, our core business of investing in farmland. We
               generally find potential borrowers during the process of sourcing farm
               acquisitions. We conduct due diligence on loan collateral the same way
               we conduct due diligence on potential farm acquisitions, and we screen
               potential borrowers the same way we screen potential tenants. The FPI
               Loan Program offering gives us an increased visibility in the marketplace,
               thereby benefiting our core farmland investing business.

(Emphasis added).

       104.    The 2015 Form 10-K also moderated the nature of the risks associated with the

FPI Loan Program, stating the risks as those that are just “associated with being a lender.”

However, the FPI Loan Program was extremely risky for the Company far and beyond those

traditionally associated with lending because the Individual Defendants caused the Company to

grant undisclosed, perilous loans to related parties. Unlike transactions with third parties, these

related party loans were not arm’s-length transactions, were issued with more lenient

underwriting standards, and presented an increased risk that the borrowers’ indebtedness would

be forgiven on the basis of their personal relationship. Specifically, the 2015 Form 10-K stated:

               Under the FPI Loan Program, we provide loans to third-party farmers,
               which exposes us to risks associated with being a lender, including the
               risk that borrowers default on their obligations to us, which could
               adversely affect our results of operations and financial condition.

(Emphasis added).

       105.    Further, the FBI Loan Program presented a risk of reputational harm in the event

the related party loans were revealed.

       106.    Although the 2015 Form 10-K disclosed the $980,000 loan issued by the

Company to Niebur, the Individual Defendants concealed Niebur’s identity as the borrower and




                                                34
his status as a related party borrower, giving investors the false impression that the loan was a

third-party transaction. Specifically, the 2015 Form 10-K stated:

                 On November 16, 2015, the Company entered into a promissory note
                 agreement with a tenant farmer to provide $980,000 in the form of a
                 mortgage note. The note has a fixed annual interest rate with principal and
                 all accrued interest due at maturity on October 30, 2017. The note is
                 collateralized by a first mortgage on farm real estate.

          107.   Although the 2015 Form 10-K disclosed related party transactions, those

disclosures omitted the October 2015 loan to Niebur.

          108.   The 2015 Form 10-K further stated that the Company’s internal control over

financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. In addition, the 2015 Form 10-K contained the signed

certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy of the

reported financial information, the disclosure of any material changes to the Company’s internal

control over financial reporting, and the disclosure of all fraud.

          109.   On May 10, 2016, Farmland Partners filed its Quarterly Report on Form 10-Q for

the period ended March 31, 2016 (the “Q1 2016 Form 10-Q”) with the SEC. The Q1 2016 Form

10-Q again once again falsely represented that the FPI Loan Program was for “third-party

farmers” and in par with the Company’s core business. In particular, the Q1 2016 Form 10-Q

stated:

                 In August 20l5, the Company introduced an agricultural lending product
                 aimed at farmers as a complement to the Company’s business of acquiring
                 and owning farmland and leasing it to farmers (the “FPI Loan Program”).
                 Under the FPI Loan Program, the Company makes loans to third-party
                 farmers (both tenant and nontenant) to provide financing for working
                 capital requirements and operational farming activities, farming



                                                 35
               infrastructure projects, and for other farming and agricultural real estate
               related projects.

(Emphasis added).

       110.    The Q1 2016 Form 10-Q again emphasized the due diligence that Farmland

Partners conducted prior to issuing loans. Specifically, the Q1 2016 Form 10-Q stated:

               FPI Loan Program

               We believe that our existing systems and personnel are well suited to
               source, perform due diligence, close and manage loans under the FPI Loan
               Program at little or no additional cost to us. We believe that the business
               of making loans secured by mortgages on farmland is highly
               complementary to, and synergistic with, our core business of investing in
               farmland. We generally find potential borrowers during the process of
               sourcing farm acquisitions. We conduct due diligence on loan collateral
               the same way we conduct due diligence on potential farm acquisitions, and
               we screen potential borrowers the same way we screen potential tenants.
               The FPI Loan Program offering gives us an increased visibility in the
               marketplace, thereby benefiting our core farmland investing business.

       111.    Again, the Q1 2016 Form 10-Q disclosed the $980,000 Niebur loan, but like

before concealed Niebur’s identity and his status as a related party borrower.

       112.    The Q1 2016 Form 10-Q also provided a similar explanation of the Company’s

related party transactions contained in the 2015 Form 10-K.

       113.    Even though the Company failed to disclose the October 2015 loan to Niebur as a

related-party transaction as required by ASC 850-10-50, the Individual Defendants falsely

represented the Q1 2016 Form 10-Q’s compliance with GAAP. Specifically, the Q1 2016 Form

10-Q stated:

               The accompanying combined consolidated financial statements for the
               periods ended March 3l, 2016 and 2015 are presented on the accrual basis
               of accounting in accordance with accounting principles generally accepted
               in the United States of America (“GAAP”) and include the accounts of the
               Company and the Operating Partnership.



                                                36
          114.   Further, the Q1 2016 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q1 2016 Form 10-Q again contained the signed

certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy of the

reported financial information, the disclosure of any material changes to the Company’s internal

control over financial reporting, and the disclosure of all fraud.

          115.   On May 10, 2016, the Company held an earnings call with analysts and investors,

during which defendant Pittman represented that all of the Company’s acquisitions were arm’s-

length transactions. Specifically, defendant Pittman stated: “Given that everything we [acquired]

has been an arm’s length market transaction of some sort in the last two years, we think

acquisition cost is probably the safest judgment of value.”

          116.   On August 9, 2016, Farmland Partners filed its Quarterly Report on Form 10-Q

for the period ended June 30, 2016 (the’Q2 2016 Form 10-Q”) with the SEC. The Q2 2016

Form10-Q again falsely represented the FPI Loan Program as designed for “third-party farmers”

and complementary to the Company’s core business. Specifically, the Q2 2016 Form 10-Q

stated:

                 In August 2015, the Company introduced an agricultural lending product
                 aimed at farmers as a complement to the Company’s business of acquiring
                 and owning farmland and leasing it to farmers (the “FPI Loan Program”).
                 Under the FPI Loan Program, the Company makes loans to third-party
                 farmers (both tenant and nontenant) to provide financing for working
                 capital requirements and operational farming activities, farming
                 infrastructure projects, and for other farming and agricultural real estate
                 related projects.




                                                 37
       117.    The Q2 2016 Form 10-Q again disclosed the $980,000 Niebur loan while

concealing Niebur’s identity and his status as a related party borrower.

       118.    The Q2 2016 Form 10-Q also provided a similar disclosure of the Company’s

related party transactions as in the 2015 Form 10-K.

       119.    Even though the Company failed to disclose the October 2015 loan to Niebur as a

related party transaction as required by ASC 850-10-50, the Individual Defendants falsely

represented the Q2 2016 Form 10-Q’s compliance with GAAP. In particular, the Q2 2016 Form

10-Q stated:

               The accompanying combined consolidated financial statements for the
               periods ended June 30, 2016 and 2015 are presented on the accrual basis
               of accounting in accordance with accounting principles generally accepted
               in the United States of America (“GAAP”) and include the accounts of the
               Company and the Operating Partnership.

       120.    Further, the Q2 2016 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q2 2016 Form 10-Q once again contained the

signed certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy

of the reported financial information, the disclosure of any material changes to the Company’s

internal control over financial reporting, and the disclosure of all fraud.

       121.    On November 7, 2016, Farmland Partners filed its Quarterly Report on Form 10-

Q for the period ended September 30, 2016 (the “Q3 2016 Form 10-Q”) with the SEC. The Q3

2016 Form 10-Q again falsely represented the FPI Loan Program as designed for “third-party




                                                  38
farmers” and complementary to the Company’s core business. In particular, the Q3 2016 Form

10-Q stated:

               In August 2015, the Company introduced an agricultural lending product
               aimed at farmers as a complement to the Company’s business of acquiring
               and owning farmland and leasing it to farmers (the “FPI Loan Program”).
               Under the FPI Loan Program, the Company makes loans to third-party
               farmers (both tenant and nontenant) to provide financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related projects.

       122.    The Q3 2016 Form 10-Q again disclosed the $980,000 Niebur loan, but again

concealed Niebur’s identity and his status as a related party borrower.

       123.    The Q3 2016 Form 10-Q also provided a similar disclosure of the Company’s

related party transactions contained in the 2015 Form 10-K.

       124.    Even though the Company failed to disclose the October 2015 loan to Niebur as a

related party transaction as required by ASC 850-10-50, the Individual Defendants falsely

represented the Q3 2016 Form 10-Q’s compliance with GAAP. Specifically, the Q3 2016 Form

10-Q stated:

               The accompanying combined consolidated financial statements for the
               periods ended September 30, 2016 and 2015 are presented on the accrual
               basis of accounting in accordance with accounting principles generally
               accepted in the United States of America (“GAAP”) and include the
               accounts of the Company and the Operating Partnership.

       125.    Further, the Q3 2016 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q3 2016 Form 10-Q once again contained the

signed certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy



                                                39
of the reported financial information, the disclosure of any material changes to the Company’s

internal control over financial reporting, and the disclosure of all fraud.

       126.    On February 23, 2017, Farmland Partners filed its Annual Report on Form 10-K

for the year ended December 31, 2016 (the “2016 Form 10-K”) with the SEC, and signed by

defendants Pittman, Fabbri, Downey, Bartels, Boardman, Conrad, Gimbel, Glauber, and Sarff.

The 2016 Form 10-K again falsely stated that the FPI Loan Program was for “third-party

farmers.” Specifically, the 2016 Form 10-K stated:

               Under the FPI Loan Program, we make loans to third-party farmers
               (both tenant and non-tenant) to provide partial financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related purposes.

(Emphasis added).

       127.    The 2016 Form 10-K again emphasized the due diligence that Farmland Partners

conducted prior to issuing loans. Specifically, the 2016 Form 10-K stated:

               FPI Loan Program

               We believe that our existing systems and personnel are well suited to
               source, diligence, close and manage loans under the FPI Loan Program at
               little or no additional cost to us. We believe that the business of making
               loans secured by mortgages on farmland. is highly complementary to, and
               synergistic with, our core business of investing in farmland. We generally
               find potential borrowers during the process of sourcing farm acquisitions.
               We conduct due diligence on loan collateral the same way we conduct due
               diligence on potential farm acquisitions, and we screen potential
               borrowers the same way we screen potential tenants. The FPI Loan
               Program offering gives us an increased visibility in the marketplace,
               thereby benefiting our core farmland investing business.




                                                  40
          128.   The 2016 Form 10-K continued to moderate the nature of the risks associated

with the FPI Loan Program, stating as risks as ones just “associated with being a lender.”

Specifically, the 2016 Form 10-K stated:

                 Under the FPI Loan Program, we provide loans to third-party farmers,
                 which us to risks associated with being a lender, including the risk that
                 borrowers default on their obligations to us, which could adversely affect
                 our results of operations and financial condition.

          129.   The 2016 Form 10-K again disclosed the $980,000 Niebur loan, but again

concealed Niebur’s identity and his status as a related party borrower.

          130.   The 2016 Form 10-K also provided a similar disclosure of the Company’s related

party transactions contained in the 2015 Form l0-K.

          131.   Even though the Company failed to disclose the October 2015 loan to Niebur as a

related-party transaction as required by ASC 850-10-50, the Individual Defendants falsely

represented the 2016 Form 10-K’s compliance with GAAP. In particular, the 2016 Form 10-K

stated:

                 The accompanying consolidated financial statements are presented on the
                 accrual basis of accounting in accordance with accounting principles
                 generally accepted in the United States of America (“GAAP”) and include
                 the accounts of the Company and the Operating Partnership.

          132.   Further, the 2016 Form 10-K affirmed that the Company’s internal control over

financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The 2016 Form 10-K once again contained the signed

certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy of the




                                                 41
reported financial information, the disclosure of any material changes to the Company’s internal

control over financial reporting, and the disclosure of all fraud.

       133.    On May 10, 2017, Farmland Partners filed its Q1 2017 Form 10-Q with the SEC.

The Q1 2017 Form 10-Q again falsely represented the FPI Loan Program as for “third-party

farmers” and complementary to the Company’s core business. In particular, the Q1 2017

Form 10-Q stated:

               In August 20l5, the Company introduced an agricultural lending product
               aimed at farmers as a complement to the Company’s business of acquiring
               and owning farmland and leasing it to farmers (the “FPI Loan Program”).
               Under the FPI Loan Program, the Company makes loans to third-party
               farmers (both tenant and nontenant) to provide financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related projects.

       134.    The Q1 2017 Form 10-Q, reported that Niebur’s $980,000 loan had been

“renegotiated.” Moreover, the Individual Defendants disclosed that the Company had

simultaneously issued a second loan for the far more substantial amount of $2.194 million.

However, the Individual Defendants steadfastly failed to disclose that Niebur was a related

party. The Q1 2017 Form 10-Q again failed to acknowledge Niebur’s identity and related party

designation. Specifically, the Q1 2017 Form 10-Q stated:

               The original note was renegotiated and a second note was entered into
               simultaneously, with the borrower during the quarter. The notes include
               mortgages on two additional properties in Colorado that include
               repurchase options for the properties at a fixed price that are exercisable
               between the second and fifth anniversary of the notes by the borrower.

       135.    The Q1 2017 Form 10-Q’s related party disclosures continued to omit the

Company’s October 2015 and March 2017 loans to Niebur.




                                                 42
       136.    Even though the Company failed to disclose its loans to Niebur as related party

transactions as required by ASC 850-10-50, the Individual Defendants falsely represented the

Q1 2017 Form 10-Q’s compliance with GAAP. In particular, the Q1 2017 Form 10-Q stated:

The accompanying consolidated financial statements for the periods ended March 37, 2017 and

2016 are presented on the accrual basis of accounting in accordance with accounting principles

generally accepted in the United States of America (“GAAP”) and include the accounts of the

Company and the Operating Partnership.

       137.    Further, the Q1 2017 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q1 2017 Form 10-Q once again contained the

signed certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy

of the reported financial information, the disclosure of any material changes to the Company’s

internal control over financial reporting, and the disclosure of all fraud.

       138.    On July 21, 2017, Farmland Partners filed its Quarterly Report on Form 10-Q for

the period ended June 30, 2017 (the “Q2 2017 Form 10-Q”) with the SEC. The Q2 2017 Form

10-Q again falsely represented the FPI Loan Program as designed for “third-party farmers” and

complementary to the Company’s core business. In particular, the Q2 2017 Form 10-Q stated:

               In August 2015, the Company introduced an agricultural lending product
               aimed at farmers as a complement to the Company’s business of acquiring
               and owning farmland and leasing it to farmers (the “FPI Loan Program”).
               Under the FPI Loan Program, the Company makes loans to third-party
               farmers (both tenant and nontenant) to provide financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related projects.



                                                  43
       139.    The Q2 2017 Form 10-Q again disclosed the $980,000 Niebur loan, but again

concealed Niebur’s identity and his status as a related party borrower. The Q2 2017 Form 10-Q

also disclosed the second $2.194 million Niebur loan, but similarly concealed his identity and

status as a related party borrower.

       140.    Although the 2Q 2017 Form 10-Q disclosed related party transactions, these

disclosures failed to mention the October 2015 and March 2017 loans to Niebur.

       141.    Even though the Company failed to disclose its loans to Niebur as related party

transactions as required by ASC 850-10-50, the Individual Defendants falsely represented the Q2

2017 Form 10-Q’s compliance with GAAP. Specifically, the Q2 2017 Form 10-Q stated:

               The accompanying consolidated financial statements for the periods ended
               June 30, 2017 and 2016 are presented on the accrual basis of accounting in
               accordance with accounting principles generally accepted in the United
               States of America (“GAAP”) and include the accounts of the Company
               and the Operating Partnership.

       142.    Further, the Q2 2017 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q2 2017 Form 10-Q once again contained the

signed certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy

of the reported financial information, the disclosure of any material changes to the Company’s

internal control over financial reporting, and the disclosure of all fraud.

       143.    On November 9, 2017, Farmland Partners filed its Quarterly Report on Form 10-

Q for the period ended September 30, 2017 (the “Q3 2017 Form 10-Q”) with the SEC. The Q3

2017 Form 10-Q again falsely represented the FPI Loan Program as designed for “third-party



                                                  44
farmers” and complementary to the Company’s core business. In particular, the Q3 2017 Form

10-Q stated:

               In August 2015, the Company introduced an agricultural lending product
               aimed at farmers as a complement to the Company’s business of acquiring
               and owning farmland and leasing it to farmers (the “FPI Loan Program”).
               Under the FPI Loan Program, the Company makes loans to third-party
               farmers (both tenant and nontenant) to provide financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related projects.

       144.    The Q3 2017 Form 10-Q again disclosed the $2.194 million Niebur loan while

concealing his identity and status as a related party borrower. The Q3 2017 Form 10-Q also

disclosed new loans to Hough for $100,000 and $669,000 while similarly hiding g Hough’s

identity and status as a related party borrower.

       145.    Although the 3Q 2017 Form 10-Q disclosed related party transactions, the

Individual Defendants concealed the October 2015 and March 2017 loans to Niebur, and also

omitted the July and August 2017 loans to Hough in those disclosures.

       146.    Even though the Company failed to disclose its loans to Niebur and Hough as

related party transactions as required by ASC 850-10-50, the Individual Defendants falsely

represented the Q3 2017 Form 10-Q’s compliance with GAAP. In particular, the Q3 2017 Form

10-Q stated:

               The accompanying consolidated financial statements for the periods ended
               September 30, 2017 and 2016 are presented on the accrual basis of
               accounting in accordance with accounting principles generally accepted in
               the United States of America (“GAAP”) and include the accounts of the
               Company and the Operating Partnership.

       147.    Further, the Q3 2017 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal



                                                   45
control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q3 2017 Form 10-Q once again contained the

signed certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy

of the reported financial information, the disclosure of any material changes to the Company’s

internal control over financial reporting, and the disclosure of all fraud.

       148.    On March 5, 2018, Farmland Partners filed its Annual Report on Form 10-K for

the year ended December 31, 2017 (the “2017 Form 10-K”) with the SEC, and signed by

defendants Pittman, Fabbri, Downey, Bartels, Glauber, Good, and Gimbel. The 2017 Form 10-K

again falsely stated that the Loan Program was for “third-party farmers.” Specifically, the 2017

Form 10-K stated:

               Under the FPI Loan Program, we make loans to third-party farmers
               (both tenant and non-tenant) to provide partial financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related purposes.

(Emphasis added).

       149.    The 2017 Form 10-K again emphasized the synergies provided by the FPI Loan

Program while highlighting the due diligence that Farmland Partners conducted as a predicate to

issuing loans. Specifically, the 2017 Form 10-K stated:

               FPI Loan Program

               We believe that our existing systems and personnel are well suited to
               source, diligence, close and manage loans under the FPI Loan Program at
               little or no additional cost to us. We believe that the business of making
               loans secured by mortgages on farmland is highly complementary to, and
               synergistic with, our core business of investing in farmland. We generally
               find potential borrowers during the process of sourcing farm acquisitions.
               We conduct due diligence on loan collateral the same way we conduct due
               diligence on potential farm acquisitions, and we screen potential



                                                  46
                 borrowers the same way we screen potential tenants. The FPI Loan
                 Program offering gives us an increased visibility in the marketplace,
                 thereby benefiting our core farmland investing business.

          150.   The 2017 Form 10-K continued to moderate the nature of the risks associated

with the FPI Loan Program, stating those risks as just ones “associated with being a lender.”

Specifically, the 2017 Form 10-K stated:

                 Under the FPI Loan Program, we provide loans to third-party farmers,
                 which exposes us to risks associated with being a lender, including the risk
                 that borrowers default on their obligations to us, which could adversely
                 affect our results of operations and financial condition.

          151.   The 2017 Form 10-K again disclosed the $2.194 million loan, the $100,000 loan,

and the $669,000 loan while concealing the identities of Niebur and Hough as the recipients of

those loans and their statuses as related party borrowers.

          152.   Although the 2017 Form 10-K disclosed related party transactions, the Individual

Defendants concealed the October 2015 and March 2017 loans to Niebur, and also omitted the

July and August 2017 loans to Hough in those disclosures.

          153.   Even though the Company failed to disclose its loans to Niebur and Hough as

related party transactions as required by ASC 850-10-50, the Individual Defendants falsely

represented the 2017 Form 10-K’s compliance with GAAP. In particular, the 2017 Form 10-K

stated:

                 The accompanying consolidated financial statements are presented on the
                 accrual basis of accounting in accordance with accounting principles
                 generally accepted in the United States of America (“GAAP”) and include
                 the accounts of the Company and the Operating Partnership.

          154.   Further, the 2017 Form 10-K affirmed that the Company’s internal control over

financial reporting was effective and that there were no changes in the Company’s internal




                                                 47
control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The 2017 Form 10-K once again contained the signed

certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy of the

reported financial information, the disclosure of any material changes to the Company’s internal

control over financial reporting, and the disclosure of all fraud.

       155.    On May 10, 2018, Farmland Partners filed its Q1 2018 Form 10-Q with the SEC.

The Q1 2018 Form 10-Q again falsely represented the FPI Loan Program as designed for “third-

party farmers” and complementary to the Company’s core business. In particular, the Q1 2018

Form 10-Q stated:

               In August 2015, the Company introduced an agricultural lending product
               aimed at farmers as a complement to the Company’s business of acquiring
               and owning farmland and leasing it to farmers (the “FPI Loan Program”).
               Under the FPI Loan Program, the Company makes loans to third-party
               farmers (both tenant and nontenant) to provide financing for working
               capital requirements and operational farming activities, farming
               infrastructure projects, and for other farming and agricultural real estate
               related projects.

       156.    The Q1 2018 Form 10-Q again disclosed the $2.194 million loan, the $100,000

loan, and the $669,000 loan while concealing the identities of Niebur and Hough as the

recipients of the loans and their statuses as related party borrowers. As to Hough’s loans for

$100,000 and $669,000, the Q1 2018 Form 10-Q stated they were “fully settled.” The Q1 2018

Form 10-Q also disclosed a new loan for $5.25 million to Hough without disclosing his identity

and status as a related party borrower.

       157.    Although the Q1 2018 Form 10-Q disclosed related party transactions, the

Individual Defendants concealed the October 2015 and March 2017 loans to Niebur, and also

omitted the July 2017, August 2017, and January 2018 loans to Hough in those disclosures.



                                                 48
       158.    Even though the Company failed to disclose its loans to Niebur and Hough as

related party transactions as required by ASC 850-10-50, the Individual Defendants falsely

represented the Q1 2018 Form 10-Q’s compliance with GAAP. In particular, the Q1 2018 Form

10-Q stated:

               The accompanying consolidated financial statements for the periods ended
               March 31, 2018 and 2017 are presented on the accrual basis of accounting
               in accordance with accounting principles generally accepted in the United
               States of America (“GAAP”) and include the accounts of the Company
               and the Operating Partnership.

       159.    Further, the Q1 2018 Form 10-Q affirmed that the Company’s internal control

over financial reporting was effective and that there were no changes in the Company’s internal

control that materially affected, or were reasonably likely to materially effect, the Company’s

internal control over financial reporting. The Q1 2018 Form 10-Q once again contained the

signed certifications of defendants Pittman and Fabbri pursuant to SOX attesting to the accuracy

of the reported financial information, the disclosure of any material changes to the Company’s

internal control over financial reporting, and the disclosure of all fraud.

       160.    The statements referenced above were each false and misleading when made

because they failed to disclose and misrepresented the following material, adverse facts, which

the Individual Defendants knew, consciously disregarded, or were reckless in not knowing that:

                   a. the individual Defendants were using the FPI Loan Program to issue loans
                      mainly to related parties, not “third-party farmers”;

                   b. these related party loans were issued without properly vetting the
                      borrower’s ability to pay, were not negotiated at arm’s-length, reflected
                      more lenient underwriting standards than those with third parties, and
                      presented increased risks beyond those traditionally associated with being
                      a lender;




                                                  49
                   c. the Company failed to disclose the loans to Niebur and Hough as related
                      party transactions, as was required under GAAP;

                   d. Farmland Partners was inflating its revenue and earnings by issuing these
                      loans to related party tenants who would then circle the money back to the
                      Company in the form of rent payment; and

                   e. as a result of the foregoing, Farmland Partners’ statements concerning the
                      Company’s financial results and future prospects, compliance with GAAP,
                      and effectiveness of its internal controls were false and misleading.

THE TRUTH BEGINS TO EMERGE

         161.   During the course of the wrongdoing described above, several defendants

questionably resigned from their positions at Farmland Partners, including the former President,

defendant Cowan, and four former directors, defendants Conrad, Boardman, Sarff, and Gimbel.

         162.   During this same time period, the Company also dismissed its public accounting

firm, PricewaterhouseCoopers LLP (“PwC”).

         163.   On August 28, 2017, defendant Conrad resigned from the Board, reducing the

number of Farmland Partners’ directors from eight to seven.

         164.   On December 5, 2017, defendant Boardman resigned from the Board, further

reducing the number of Farmland Partners’ directors to six.

         165.   Less than a month later, on January 18, 2018, defendant Sarff resigned from the

Board.

         166.   On January 23, 2018, the Company filed a Current Report on Form 8-K with the

SEC announcing defendant Sarff’s resignation and simultaneously announcing defendant Good’s

appointment to the Board to fill defendant Sarff’s vacancy.




                                               50
        167.     On March 13, 2018, the Company filed a Current Report on Form 8-K

announcing that it had dismissed PwC as its auditor on March 10, 2018 but gave non reason for

its dismissal.

        168.     A few days later, on March 20, 2018, the Company filed a Current Report on

Form 8-K with the SEC announcing defendant Gimbel’s decision not to stand for reelection to

the Board upon his term’s expiration at the Company’s 2018 Annual Meeting of Stockholders on

May 2, 2018.

        169.     Less than a month later, on April 13, 2018, Farmland Partners filed a Current

Report on Form 8-K with the SEC announcing the Company’s entry into a separation agreement

with defendant Cowan, explaining that he will “retire from his role as President of the Company

effective May 31, 2018.”

        170.     Although Farmland Partners maintains that they were not “the result of any

disagreement with the Company,” the resignations of defendants Conrad, Boardman, Sarff,

Gimbel, and Cowan remain suspect given that they occurred leading up to and shortly after the

Company’s January 2018 loan to Hough in the amount of $5.25 million, which more than

doubled the money loaned under the FPI Loan Program from $4 million to $9.25 million.

THE TRUTH EMERGES

        171.     On July 11, 2018, the charade about the Company’s related party loans and

questionable accounting came to light, as Rota Fortunae, the pseudonym of an investment

analyst, published an extensive report on Seeking Alpha detailing the researcher’s findings on

Farmland Partners and the FPI Loan Program (the “Rota Fortunae Report”). The Rota Fortunae

Report revealed for the first time that just two individuals, related parties Niebur and Hough,




                                               51
received over 70% of the total money issued through the FPI Loan Program. The Rota Fortunae

Report further exposed that several of these loans had defaulted, been renegotiated, wrapped into

new loans, or were threatened by Niebur’s bankruptcy. Specifically, the Rota Fortunae Report

stated:

                 While FPI discloses its loans, it has neglected to disclose that over 70% of
                 its loans (in dollars) have been made to Ryan Niebur and Jesse Hough
                 (both FPI tenants and members of FPI’s management team). Ryan Niebur
                 is a now bankrupt tenant (not disclosed), who after defaulting on an FPI
                 loan (not disclosed) was bailed out when FPI acquired his properties,
                 falsely reported the purchase as a loan and then lent him an additional
                 $61,800 the day after he signed a lease with FPI for $61,750.

                 Jesse Hough is Paul Pittman’s long-time business partner, the co-founder
                 of FPI and an FPI consultant. In July 2017, FPI made a loan secured by
                 one of Hough’s properties, which FPI then acquired two weeks before the
                 loan matured and leased back to him just days before FPI lent him another
                 $5.25 Million, this time as the president of an inactive entity that corporate
                 records show he has no affiliation with, and that is secured by land that
                 deed records show he does not own.

                                                     ***
                 Niebur’s [first] loan remained unchanged until the 1Q2017 10-Q (pg. 16)
                 when FPI disclosed that it “renegotiated” the loan while simultaneously
                 entering into a new $2.194 Million loan ... collateralized by two additional
                 properties.... [A]nd in which the deed specifically states that Niebur was in
                 default on the loan and obligated to pay a remaining balance....

          172.   Indeed, the Rota Fortunae Report discussed the high probability of FPI playing

“accounting games” to artificially inflate the Company’s revenue. The report explained that

Farmland Partners accomplished the revenue inflation by making loans to related-party

recipients Niebur and Hough, both of whom circled the money back to the Company, which

Farmland Partners then reported as rent and interest revenue. Specifically, the Rota Fortunae

Report stated:




                                                  52
                When we started looking into FPI, we found it was playing classic
                accounting games like capitalizing part of the expense to lease CEO Paul
                Pittman’s personal jet and excluding farms from its same-property rent
                number. But it was not until we reviewed hundreds of deed records in
                dozens of counties across the country that we came to believe that FPI
                faces a significant risk of insolvency.

                Our research leads us to believe that FPI is using its mortgage-lending
                program to artificially increase revenues by making loans to related-party
                tenants who roundtrip the cash back to FPI us rent and interest revenue.
                We believe these loans lack economic substance because, whenever they
                come due, FPI happens to acquire the property collateralizing the loan,
                like a bank buying a house at full price when the mortgage matures.

                And the transactions follow a pattern, whereby FPI makes a loan against a
                property, acquires the property around the time the loan matures, enters
                into a lease with the borrower, and, days later, lends more money to the
                borrower/new tenant. In total, we believe up to 6% of 2017 revenues and
                310% of 2017 net income could be the result of transactions that are just
                moving money from one side of the desk to the other.

         173.   The Rota Fortunae Report further predicted an imminent cut in Farmland

Partners’ dividend, stating, “[w]ith only $19 Million in cash, we think FPI will not only be

forced to cut its dividend but also faces a significant risk of insolvency.”

         174.   Upon this information the Company’s common stock plunged $3.37 per share, or

nearly 39% to close at $5.28 per share on July 11, 2018, compared to the previous trading day’s

closing of $8.65 per share. The Company’s preferred stock also fell $6.42 per share, or 26%, to

close at $18.15 per share on July 1l, 2018, compared to the previous day’s closing of $24.57 per

share.

         175.   In total, Farmland Partners’ market capitalization of common and preferred stock

plunged more than $110 million and $38 million, respectively, in a single day.

         176.   On July 17, 2018, Farmland Partners at the direction of defendants Pittman,

Fabbri, Downey, Bartels, Glauber and Good, issued a press release purporting to refute the



                                                 53
report’s claims. In the press release, defendants Pittman, Fabbri, Downey, Bartels, Glauber and

Good defended Niebur and Hough as not being related parties because they had no “decision-

making authority.” In particular, the press release stated:

               Neither Ryan Niebur nor Jesse Hough are “related parties” as defined by
               applicable rules of the SEC and the Financial Accounting Standards Board
               (‘FASB) and were not “related parties” at the time of any loan made to
               them.
                                                  ***
               Ryan Niebur was and is a tenant of the Company and he worked part-time
               for the Company as a farm manager from September 2015 to December
               2017. Ryan Niebur was never a member of the Company’s senior
               management team and never had corporate decision-making authority. He
               is not a “related party” under applicable SEC and FASB rules. We
               continue to believe the loans made to Ryan Niebur are good loans and will
               perform well for the Company.

               Jesse Hough was not a “related party” under applicable SEC and FASB
               rules at the time loans were made. Mr. Hough is a tenant and a borrower
               of the Company. From April 16, 2014 through April 16, 2018, Mr. Hough
               was a consultant of the Company. He was a business partner of FPI’s
               Chairman and CEO, Paul Pittman, prior to the Company’s initial public
               offering and during the first couple of years subsequent to the initial public
               offering. During the period Mr. Hough and Mr. Pittman remained business
               partners, the Company appropriately disclosed Mr. Pittman’s relationship
               with Mr. Hough under the related party transactions disclosures in the
               Company’s public filings (see, for example, “Note 4-Related Party
               Transactions” on pageF-17 of the Company’s Annual Report on Form 10-
               K for the year ended December 31,2015). Mr. Hough never had decision-
               making authority over any matters or transactions involving the Company.

       177.    Contrary to the Company’s position, however, under ASC 850, a related party is

not defined as one with “decision making authority,” but rather one who “can significantly

influence the management or operating policies.” Both Niebur and Hough meet this standard.

       178.    In fact, Judge Ebel, the judge in the Securities Class Action, applied this standard

in denying the motion to dismiss finding that the plaintiffs sufficiently alleged “that Niebur and

Hough were related parties during the relevant times.”



                                                 54
       179.    Also, in the July 17, 2018 press release, defendants Pittman, Fabbri, Downey,

Bartels, Glauber and Good declared their belief that “the loans made to Ryan Niebur are good

loans and will perform well for the Company.” Defendants Pittman, Fabbri, Downey, Bartels,

Glauber and Good knew this was not true, as revealed by Niebur’s bankruptcy records.

       180.    On July 18, 2018, Seeking Alpha published a report authored by “Beyond Saving”

titled “Farmland Partners: The Smell Test.” Beyond Saving argues that regardless of whether

Farmland Partners was required to disclose the related party loans and regardless of their

magnitude, the Company should have disclosed Niebur’s bankruptcy because most REITs do

and “shareholders should be informed.” Specifically, Beyond Saving wrote:

               There are some issues that were not addressed by FPI, such as the Niebur
               bankruptcy. Niebur is a tenant and a borrower under the lending program,
               and FPI has counsel representing them in the bankruptcy. Even if the
               amounts at risk are minimal and the risk of either the leases or the loans
               being modified are slim, a bankruptcy is something that should be
               disclosed. Even if the tenant/borrower remains unnamed, I think
               shareholders should be informed. I do not make any claims as to whether
               or not FPI had a legal obligation to disclose it, but most REITs do disclose
               tenant bankruptcies even when they are not expected to impact rent.
               Hopefully, FPI will reconsider some of their disclosures and will seek to
               have better clarity moving forward.

       181.    On July 24, 2018, in response to the Rota Fortunae Report, the Company filed a

defamation lawsuit captioned, Farmland Partners, Inc. v. Rota Fortunae, No. 1:18-cv-02351-

KLM (D. Col.), against Rota Fortunae (the “Defamation Lawsuit”). The Defamation Lawsuit

alleges the following claims: (i) defamation; (ii) disparagement; (iii) intentional interference with

prospective business relations; (iv) unjust enrichment; (v) deceptive trade practices; and (vi) civil

conspiracy. The Defamation Lawsuit is currently pending.




                                                 55
       182.    Less than one month after the Rota Fortunae Report, on August 8, 2018, Farmland

Partners issued a press release announcing poor financial results for the second quarter ended

June 30, 2018. The press release reported a net loss of $2.3 million compared to a net income of

$0.8 million during the same period the previous year.

       183.    Further, as predicted by the Rota Fortunae Report, the press release disclosed a

cut in the Company’s quarterly dividend. Farmland Partners cut its dividend to $0.05 per share

of common stock, representing a slash of more than 50%, compared to the Company’s previous

dividend of $0.1275 per share. Moreover, Farmland Partners lowered its 2018 earnings guidance

by $0.10 per share to range of $0.30-0.34 per share. Finally, the press release announced the

Board had authorized an additional $30 million in repurchases of Farmland Partners’ common

stock or Series B Perpetual Preferred Stock, to be financed by asset sales and dividend cuts.

       184.    The next day, on August 9, 2018, the Company held an earnings call with analysts

and investors to discuss Farmland Partners’ second quarter 2018 results. Throughout the call,

defendant Pittman blamed the Company’s poor performance and dividend cuts on the Rota

Fortunae Report. In addition to the claimed “lost revenue for new business ventures,” defendant

Pittman also blamed the report for “additional costs and expenses, including litigation expenses.”

       185.    Thus, defendant Pittman and the rest of the Individual Defendants failed to accept

any accountability for their actions in failing to disclose the Company’s related party

transactions. Egregiously, defendant Pittman also informed stockholders that the Company

would now bear the cost of litigating against Rota Fortunae. Defendant Pittman stated:


               I would now like to touch briefly on the misleading anonymously written
               Seeking Alpha report. We issued a detailed press release refuting the
               allegations, so I will not go through the Seeking Alpha report point by



                                                56
              point. We have no intent on dwelling on this issue, we are instead focused
              on what it means for our shareholders and what we can do. We will pursue
              litigation and cooperate with law enforcement to see that justice is done
              and to attempt to recoup money for our shareholders. We are also
              instituting an employee retention plan for the nonexecutive members of
              our team. When your stock declines, like ours did, it creates many short-
              term issues, but it also creates significant opportunity.

              In the short term, we will face lost revenue for new business ventures,
              decreased growth in acquisitions and capital expenditures, and additional
              costs and expenses, including litigation expenses, all resulting from the
              misleading Seeking Alpha article.

              With this short-term issue, we also find opportunities to benefit our
              shareholders by reinvesting in our company by buying back our shares.
              We intend to repurchase discounted shares, which allows us to increase
              the ownership of our farms at deep discounts for the benefit of all
              shareholders.

       186.   On August 13, 2018, Seeking Alpha published another report authored by

“Beyond Saving” titled “Farmland Partners: Opacity.” The report, inter alia, challenges

defendant Pittman’s accusation that the Rota Fortunae Report caused the Company’s revenue

guidance reduction and dividend cut, explaining that both were likely to occur regardless of the

report due to the Company’s poor performance. Beyond Saving stated:

              The big change is revenue, coming in $2 million lower than projected. In
              the conference call, Mr. Pittman suggested there was a JV deal that fell
              apart due to the article and ensuing price drop. It makes sense that such a
              thing could happen, especially if FPI was intending to contribute equity to
              the deal. What confuses me is how annual guidance could have been
              counting on such a deal for revenue when it can’t be reasonably expected
              to close until late in Q3 or Q4.

       187.   Beyond Saving also criticized Farmland Partners’ for its consistent lack of

transparency, noting that the Company “routinely has poor transparency on numbers that are

important to investors.” Beyond Saving points out that if the Company’s management, i.e. the




                                              57
Individual Defendants had been transparent concerning FPI’s business, the Rota Fortuna

Report’s impact on the Company would have not been as severe. Beyond Saving stated:

               If I have to summarize my criticisms of FPI in one word, it would be
               “opacity”. As I discussed in previous articles, FPI routinely has poor
               transparency on numbers that are important to investors.

               Basic things like leasing spreads, acquisition cap rates, disposition cap
               rates and tenant defaults have inadequate disclosures. Rota Fortunae
               demonstrated how applying a story to small pieces of factual information
               can lead to a very negative result. If FPI had been more transparent up
               front, Rota’s allegations likely would have had much less impact. The
               only thing the market hates more than bad news is the unknown.

               FPI should take this opportunity to consider being more open with
               investors. Provide same-store numbers in a way that is clear. Provide
               information on leasing trends, which sections of the portfolio are
               strengthening, and which are weaker? When properties are acquired, what
               are the initial leases? How many tenants are defaulting? Investors
               shouldn’t find out about defaults and bankruptcies from an anonymous
               contributor on Seeking Alpha.

               Providing information in a clear and digestible manner will go a long way
               towards helping rebuild investor confidence in management.

       188.    On November 6, 2018, the Company hosted an earnings call with analysts and

investors to discuss Farmland Partners’ third quarter 2018 results. During his opening statement,

defendant Pittman touted the Company’s continued effort “to achieve justice and financial

recovery for [its] shareholders for the damage caused by ... [the] Rota Fortunae [Report].” These

efforts to rebut the Rota Fortunae Report to date remain unsuccessful.

       189.    The fruitless efforts of defendants Pittman, Fabbri, Downey, Bartels, Glauber and

Good to remedy the Rota Fortunae Report caused by their own wrongdoing have only increased

the costs and damages borne by the Company. Farmland Partners’ Annual Report on Form 10-K

for the year ended December 31, 2018, filed with the SEC on March 15, 2019, discloses legal




                                               58
and accounting expenses of $2.33 million, representing over a 60% increase from the previous

year. Farmland Partners explained these increased expenses were “primarily attributable to

increased costs related to litigation for the Rota Fortunae matter.”

THE INDIVIDUAL DEFENDANTS CAUSE FPI TO REPURCHASE ITS OWN STOCK AT INFLATED
PRICES

       190.    In breach of their duties to Farmland Partners, and in violation of section l0(b) of

the Exchange Act and SEC Rule 10b-5, the Individual Defendants caused or approved the

Company’s repurchase of 1.9 million shares of its own stock at artificially inflated prices.

Despite knowingly or recklessly disregarding that the Company’s stock price was inflated due to

the improper statements detailed herein, the Individual Defendants either directed or permitted

the Company to materially overpay for its own stock through the repurchases described herein.

       191.    Between August 2017 and March 2018, while concealing the related party loans

made to Niebur and Hough and their general mismanagement of the Company through various

false and misleading statements, the Individual Defendants caused or allowed Farmland Partners

to pay over $16.5 million to repurchase its stock for an average price of $8.69 per share.

Specifically, the Individual Defendants caused Farmland Partners to make the following

repurchases:


                         Repurchased           Average Price            Approximate
          Period             Shares             Per Share              Aggregate Cost
         Aug 2017          274,000                 $8.54                 $2,339 960
         Sep 2017          567,000                $9.00                 $5,103,000
         Oct 2017          279,000                $9.15                  $2,552,850
         Mar 2018          780,029                $8.36                  $6,521,042
           Total          1,900,029                                     $16,516,852




                                                 59
       192.   Through these repurchases that harmed the Company, the Individual Defendants

represented to investors and the market that Farmland Partners’ shares were undervalued and that

the repurchases were the best use of the Company’s cash. This was untrue.

       193.   As of December 31, 2018, Farmland Partners had a mere $16.9 million of cash

and cash equivalents on hand compared to $53.5 million as of December 31, 2017, and $47.2

million as of December 31, 2016. The above repurchases that the Individual Defendants caused

the Company to buy, over $16.5 million worth of Farmland Partners’ stock, thus substantially

reduced the Company’s cash on hand.

       194.   When the truth about the Individual Defendants’ related party loans to Niebur and

Hough and general mismanagement came to light, FPI’s common stock price plummeted from

$8.65 per share to $5.28 per share. The Company’s common stock has failed to recover from the

Rota Fortunae Report’s disclosures and continues to languish in the $6 to $7 range. As a result,

the 1.9 million shares the Company repurchased between August 2017 and March 2018 for $16.5

million were only worth, assuming an average purchase price of $6.50, approximately $12.35

million, for an expense of approximately $4.15 million to Farmland Partners.

                         DAMAGES TO FARMLAND PARTNERS

       195.   As a result of the Individual Defendants’ improprieties, Farmland Partners

disseminated improper, public statements concerning the FPI Loan Program, related-party

transactions, and future financial prospects. These improper statements have devastated

Farmland Partners’ credibility, as reflected by the Company’s common stock plummeting by

nearly 39% upon the Rota Fortunae Report’s publication, erasing more than $110 million in

market capitalization in a single day. To date, the Company’s common stock has yet to recover.




                                              60
        196.    Furthermore, the Individual Defendants have caused the Company to waste

millions of dollars buying back FPI’s own shares at artificially inflated prices.

        197.    Additionally, as a direct and proximate result of the Individual Defendants’

actions, Farmland Partners has expended, and will continue to expend, significant sums of

money defending and paying any settlement in the Securities Class Action. This is truer than

ever now that the Securities Class Action has survived a motion to dismiss.

        198.    The Securities Class Action, however, is not the only litigation costing the

Company money due to the Individual Defendants wrongdoing, FPI is also bearing the costs

incurred from initiating and pursuing the Defamation Lawsuit, even though the Rota Fortunae

Report is merely an outgrowth of the Individual Defendants’ actions.

        199.    Finally, the Company will also bear the burden of the defaulted related party loans

themselves, as well as the undeserved and unwarranted compensation and benefits paid to

defendants Pittman, Fabbri and Cowan.

                         DERIVATIVE AND DEMAND ALLEGATIONS

        200.    Plaintiff brings this action derivatively on behalf of Farmland Partners to redress

injuries suffered, and to be suffered, as a direct and proximate result of the Individual

Defendants’ violations and breaches of fiduciary duty alleged herein. Farmland Partners is

named as a nominal defendant solely in a derivative capacity.

        201.    Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights and has retained counsel experienced in

derivative litigation.




                                                 61
       202.    Plaintiff was a stockholder of Farmland Partners at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current Farmland

Partners stockholder. Prosecution of this action, independent of the current Board of Directors,

is in the best interests of the Company.

       203.    The wrongful acts complained of herein subject, and will continue to subject,

Farmland Partners to continuing harm because the adverse consequences of the actions are still

in effect and ongoing.

       204.    The wrongful acts complained of herein were unlawfully concealed from

Farmland Partners’ stockholders.

       205.    Throughout the Relevant Period, the Individual Defendants violated multiple

corporate governance principles, thus representing evidence of the Individual Defendants’

breaches of fiduciary duties.     The course of action involved misrepresenting the financial

integrity of the Company, and caused the Individual Defendants to breach the following

corporate principles, among others: (a) the Individual Defendants were using the FPI Loan

Program to issue loans to related parties, not “third-party farmers” as represented to the investing

public; (b) these related party loans were issued without properly vetting the borrower’s ability to

pay, were not negotiated at arm’s-length, reflected more lenient underwriting standards than

those with third parties, and presented increased risks beyond those traditionally associated with

being a lender; (c) the Individual Defendants failed to disclose the loans to Niebur and Hough as

related party transactions, in violation of GAAP; (d) the Individual Defendants were inflating

FPI’s revenue and earnings by issuing these loans to relate party tenants who would then circle

the money back to the Company in the form of rent payment; (e) the Individual Defendants




                                                62
failed to maintain books and records that accurately and fairly reflect the Company’s

transactions; (f) the Individual Defendants failed to maintain a system of internal controls that

will provide reasonable assurances to management that material information about the Company

is made known to management, particularly during the periods in which the Company’s periodic

reports are being prepared; and (g) as a result of the foregoing, the Individual Defendants’

statements concerning the Company’s financial results and future prospects, compliance with

GAAP, and effectiveness of its internal controls were improper.

       206.    The current Board of Farmland Partners consists of the following five defendants:

Pittman, Downey, Bartels, Glauber, and Good (collectively, the “Director Defendants”).

       207.    On August 1, 2019, Plaintiff made the Demand on the Board to commence an

action against the Individual Defendants. See Exhibit A. The Demand and the allegations

therein are incorporated herein by reference.

       208.    Over a month later, on September 10, 2019, counsel for the Company and the

Board responded to the Demand by asking Plaintiff for proof of Plaintiff’s FPI holdings (the

“September 10, 2019 Letter”). A copy of the September 10, 2019 Letter is attached hereto and

made part hereof as Exhibit B.

       209.    Plaintiff promptly provided proof of her holdings on September 16, 2019 (the

“September 16, 2019 Letter”). A copy of the September 16, 2019 Letter is attached hereto ad

made part hereof as Exhibit C.

       210.    In what can only be considered an attempt to protect themselves and their co-

defendants, the Director Defendants have yet to provide a substantive response to Plaintiff’s

Demand.




                                                63
       211.    Over three months have now passed since Plaintiff made her Demand, and even

though the Securities Class Action has survived a motion to dismiss and the Board is well aware

of the allegations made in the Demand, the Director Defendants continue to stonewall the

Plaintiff with no response.

       212.    Basic tenets of corporate law entrust the board of directors with the power to

make decisions on the company’s behalf, including the power to decide whether (and when) to

initiate litigation pursuit to a demand. Under Delaware law, however, a board cannot simply

ignore the demand.

       213.    This is exactly what the Director Defendants have done here. The Director

Defendants have failed to fulfill their obligation of responding to the Demand leaving Plaintiff

no choice but to consider her Demand refused.1


                                             COUNT I

          AGAINST THE INDIVIDUAL DEFENDANTS FOR BREACH OF FIDUCIARY DUTY

       214.    Plaintiff incorporates by reference and re-alleges each allegation contained above,

as though fully set forth herein.

       215.    The Individual Defendants owed and owe Farmland Partners fiduciary

obligations. By reason of their fiduciary relationships, the Individual Defendants owed and owe

FPI the highest obligation of good faith, fair dealing, loyalty and due care.




1In addition, it has come to Plaintiff’s attention of another derivative action captioned, Luger v.
Pittman, et al., case no. 8:19-cv-02882-TDC filed in the United States District Court for the
District of Maryland, that a different shareholder also made a litigation demand on the Board and
received a rejection letter. On November 25, 2019 a notice of voluntary dismissal was filed.


                                                 64
       216.    The Individual Defendants, and each of them, violated and breached their

fiduciary duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.

       217.    The Individual Defendants had actual or constructive knowledge that they had

improperly failed to disclose related party transactions with Niebur and Hough and made false

and misleading statements regarding the FPI Loan Program in connection therewith, as alleged

herein. These actions could not have been a good faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       218.    As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, Farmland Partners has sustained significant and actual damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       219.    Plaintiff, on behalf of FPI, has no adequate remedy at law.

                                            COUNT II
          VIOLATIONS OF SECTION 10(B) AND RULE 10B-5 OF THE EXCHANGE ACT
                         (AGAINST INDIVIDUAL DEFENDANTS)


       220.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       221.    During the Relevant Period, in connection with FPI’s repurchases of Farmland

Partners shares, the Individual Defendants improperly approved related party loans to Niebur and

Hough and disseminated or approved false or misleading statements about the FPI Loan Program

as specified in ¶¶190-194 which they knew or recklessly disregarded were false or misleading

and were intended to deceive, manipulate, or defraud. Those false or misleading statements and

the Individual Defendants’ course of conduct were designed to artificially inflate the price of the




                                                 65
Company’s common stock.

          222.   At the same time that the price of the Company’s common stock was inflated due

to the wrongdoing and false or misleading statements made by the Individual Defendants, the

Individual Defendants caused the Company to repurchase millions of shares of its own common

stock at prices that were artificially inflated due to the Individual Defendants’ wrongdoing and

false or misleading statements. The Individual Defendants engaged in a scheme to defraud

Farmland Partners by causing the Company to purchase over $16.5 million in shares of FPI stock

at artificially inflated prices.

          223.   The Individual Defendants violated Section 10(b) of the Exchange Act and SEC

Rule 10b-5 in that they (a) employed devices, schemes, and artifices to defraud; (b) made untrue

statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading;

and/or (c) engaged in acts, practices, and a course of business that operated as a fraud or deceit

upon FPI in connection with the Company’s purchases of its own stock during the Relevant

Period.

          224.   The Individual Defendants, individually and in concert, directly and indirectly, by

the use of means or instrumentalities of interstate commerce or of the mails, engaged and

participated in a continuous course of conduct that operated as a fraud and deceit upon the

Company; made various false or misleading statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; made the above statements intentionally or with a

severely reckless disregard for the truth; and employed devices and artifices to defraud in




                                                 66
connection with the purchase and sale of FPI stock, which were intended to, and did, (a) deceive

Farmland Partners regarding, among other things, the related party transactions undertaken by

the Individual Defendants, the FPI Loan Program, the Company’s internal controls and

compensation practices, and the Company’s financial statements; (b) artificially inflate and

maintain the market price of FPI stock; and (c) cause Farmland Partners to purchase the

Company’s stock at artificially inflated prices and suffer losses when the true facts became

known. Throughout the Relevant Period, the Individual Defendants were in possession of

material, adverse non-public information regarding the related party transactions and the FPI

Loan Program.

       225.     The Individual Defendants were among the senior management and the directors

of the Company, and were therefore directly responsible for, and are liable for, all materially

false or misleading statements made during the Relevant Period, as alleged above.

       226.     As described above, the Individual Defendants acted with scienter throughout the

Relevant Period, in that they acted either with intent to deceive, manipulate, or defraud, or with

severe recklessness. The misstatements and omissions of material facts set forth in this

Complaint were either known to the Individual Defendants or were so obvious that the Individual

Defendants should have been aware of them. Throughout the Relevant Period, the Individual

Defendants also had a duty to disclose new information that came to their attention and rendered

their prior statements to the market materially false or misleading.

       227.     The Individual Defendants’ false or misleading statements and omissions were

made in connection with the purchase or sale of the Company’s stock.

       228.     As a result of the Individual Defendants’ misconduct, FPI has and will suffer




                                                67
damages in that it paid artificially inflated prices for its own common stock purchased as part of

the repurchase program and suffered losses when the previously undisclosed facts relating to the

related party transactions and the FPI Loan Program were disclosed in July 2018. Farmland

Partners would not have purchased these securities at the prices it paid, or at all, but for the

artificial inflation in the Company’s stock price caused by the Individual Defendants’

wrongdoing and false or misleading statements.

          229.   As a direct and proximate result of the Individual Defendants’ wrongful conduct,

the Company suffered damages in connection with its purchases of FPI stock during the Relevant

Period. By reason of such conduct, the Individual Defendants are liable to the Company pursuant

to Section 10(b) of the Exchange Act and SEC Rule 10b-5.

          230.   Plaintiff brought this claim within two years of her discovery of the facts

constituting the violation and within five years of the violation.

                                            COUNT III

           AGAINST THE INDIVIDUAL DEFENDANTS FOR WASTE OF CORPORATE ASSETS

          231.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          232.   As a noted above, the Individual Defendants caused the Company to repurchase

shares of its own common stock at artificially inflated prices, thereby wasting the Company’s

assets.

          233.   As further noted above, the Individual Defendants have wasted corporate assets

by forcing the Company to expend valuable resources in defending itself in the Securities Class

Action caused by improper statements.




                                                 68
       234.    Defendants Pittman, Fabbri, Downey, Bartels, Glauber and Good then

compounded this problem by wasting corporate assets suing Rota Fortunae for merely reporting

about the related party transactions which the Individual Defendants themselves improperly hid

from the investing public.

       235.    Finally, as a result of the misconduct described above, the Individual Defendants

have wasted corporate assets by issuing loans to related parties Niebur and Hough that were

unfavorable and ultimately detrimental to the Company.

       236.    As a result of this waste of corporate assets, the Company has been damaged and

the Individual Defendants are each liable to the Company.

                                            COUNT IV

      AGAINST DEFENDANTS PITTMAN, FABBRI, BARTELS AND BOARDMAN FOR UNJUST
                                  ENRICHMENT

       237.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       238.    By their wrongful acts and omissions, defendants Pittman, Fabbri and Cowan

were unjustly enriched at the expense of and to the detriment of Farmland Partners. Defendants

Pittman, Fabbri and Cowan were unjustly enriched as a result of the compensation and other

benefits and they received while breaching the duties they owed to Farmland Partners.

       239.    Defendants Bartels and Boardman, as the Insider Selling Defendants, were

unjustly enriched by their receipt of proceeds from their illegal sales of FPI common stock, as

alleged herein, and it would be unconscionable to allow them to retain the benefits of their illegal

conduct.




                                                 69
       240.    Plaintiff, as a stockholder and representative of Farmland Partners, seeks

restitution from these defendants, and each of them, and seeks an order of this Court disgorging

all profits, benefits, compensation, and/or proceeds from illegal sales of FPI stock obtained by

these defendants, and each of them, from their wrongful conduct and breaches of duties.

                                            COUNT V

         AGAINST DEFENDANTS BARTELS AND BOARDMAN (INSIDER SELLING DEFENDANTS)
                FOR INSIDER SELLING AND MISAPPROPRIATION OF INFORMATION

       241.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       242.    At the time each of the Insider Selling Defendants sold his FPI stock, he knew the

material, non-public information described above, and sold FPI stock on the basis of such

information.

       243.    The information described above was proprietary, non-public information

concerning the Company’s business operations, financial condition, and growth prospects. It was

a proprietary asset belonging to the Company, which each of the Insider Selling Defendants

misappropriated to his own benefit when he sold personal holdings in FPI stock. Each of the

Insider Selling Defendants knew that this information was not intended to be available to the

public. Had such information been generally available to the public, it would have significantly

reduced the market price of FPI stock.

       244.    The Insider Selling Defendants’ sale of stock while in possession and control of

this material, adverse, non-public information was a breach of his fiduciary duties of loyalty and

good faith. Each of the Insider Selling Defendants is therefore liable to FPI for insider trading.




                                                 70
       245.   Since the use of the Company’s proprietary information for personal gain

constituted a breach of the fiduciary duties of the Insider Selling Defendants, the Company is

entitled to the imposition of a constructive trust on any profits such Insider Selling Defendants

obtained thereby.

       246.   Plaintiff, on behalf of FPI , has no adequate remedy at law.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands for a judgment as follows:

       A.     Declaring that Plaintiff may maintain this derivative action on behalf of
              Farmland Partners and that Plaintiff is a proper and adequate
              representative of the Company;

       B.     Determining the Individual Defendants have breached their fiduciary
              duties and committed other violations of law;

       C.     Declaring that the Individual Defendants are obligated to contribute to,
              indemnify and hold Farmland Partners harmless from any fines, penalties,
              judgment, settlement or award pursuant to any of the actions pending or to
              be filed against Farmland Partners or its employees or agents arising out of
              the breaches of duty and wrongdoing alleged herein;

       D.     Awarding Farmland Partners the damages it sustained due to the violations
              alleged herein from each of the Individual Defendants jointly and
              severally, together with interest thereon;

       E.     Awarding the amount of damages sustained by the Company as a result of
              the Individual Defendants’ breaches of fiduciary duties and other
              violations of law;

       F.     Ordering defendants Pittman, Fabrii and Cowan to disgorge all profits,
              benefits, and other compensation obtained during the Relevant Period and
              imposing a constructive trust in favor of the Company for the amount of
              the proceeds;

       G.     Ordering the Insider Selling Defendants to disgorge the profits obtained as
              a result of their sale of FPI stock while in possession of insider
              information as described herein and imposing a constructive trust in favor
              of the Company for the amount of the proceeds;



                                               71
      H.     Granting appropriate equitable relief to remedy Individual Defendants’
             breaches of fiduciary duties and other violations of law, including, but not
             limited to the institution of appropriate corporate governance measures;

      I.     Awarding to Plaintiff the costs and disbursements of the action, including
             reasonable attorneys’ fees, accountants’ and experts’ fees and costs and
             expenses; and

             Granting such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

      Plaintiff hereby demands a jury trial.

Dated: November 26, 2019                        Respectfully submitted,

                                                /s/ Rusty E. Glenn
                                                Rusty E. Glenn
                                                THE SHUMAN LAW FIRM
                                                600 17th Street, Suite 2800 South
                                                Denver, CO 80202
                                                Telephone: (303) 861-3003
                                                Facsimile: (303) 536-7849
                                                Email: rusty@shumanlawfirm.com


                                                HYNES & HERNANDEZ, LLC
                                                Michael J. Hynes
                                                Ligaya Hernandez
                                                101 Lindenwood Drive, Suite 225
                                                Malvern, PA 19355
                                                Telephone: (484) 875-3116
                                                Facsimile: (484) 875-9273

                                                KASKELA LAW, LLC
                                                D. Seamus Kaskela
                                                18 Campus Boulevard
                                                Suite 100
                                                Newtown Square, PA 19073
                                                Telephone: (888) 715-1740

                                                Attorneys for Plaintiff




                                               72
DocuSign Envelope ID: 7668686B-5561-4740-9FA8-6C5D3C85124E




                                                         VERIFICATION

                         I, Anna Barber, hereby verify that I have authorized the filing of the attached

                 Verified Stockholder Derivative Complaint, that I have reviewed the Verified

                 Stockholder Derivative Complaint, and that the facts therein are true and correct to the

                 best of my knowledge, information and belief. I declare under penalty of perjury that the

                 foregoing is true and correct.



                 _____________________________                 ___________________________________
                 Date                                          Anna Barber
